Exhibit 10(q)

 

12-10-2010

 

BEMIS INVESTMENT INCENTIVE PLAN

 

(Amended and Restated Effective as of January 1, 2010)

 

--------------------------------------------------------------------------------


 

BEMIS INVESTMENT INCENTIVE PLAN

 

Table of Contents

 

 

 

Page

 

 

 

ARTICLE I

GENERAL

1

Sec. 1.1

Plan History and Purpose

1

Sec. 1.2

Construction and Applicable Law

1

Sec. 1.3

2010 Restatement

2

 

 

 

ARTICLE II

MISCELLANEOUS DEFINITIONS

3

Sec. 2.1

Account

3

Sec. 2.2

Administrator

3

Sec. 2.3

Affiliate

3

Sec. 2.4

Bemis Stock

3

Sec. 2.5

Beneficiary

3

Sec. 2.6

Board

3

Sec. 2.7

Certified Earnings

3

Sec. 2.8

Code

4

Sec. 2.9

Common Control

4

Sec. 2.10

Company

4

Sec. 2.11

Disability Retirement

4

Sec. 2.12

Employment Commencement Date

4

Sec. 2.13

ERISA

4

Sec. 2.14

Forfeitures

4

Sec. 2.15

Group A Participant

4

Sec. 2.16

Group B Participant

5

Sec. 2.17

Highly Compensated Employee

5

Sec. 2.18

Hour of Service

5

Sec. 2.19

Investment Fund

7

Sec. 2.20

Named Fiduciary

7

Sec. 2.21

Normal Retirement

7

Sec. 2.22

Participant

7

Sec. 2.23

Participating Employer

7

Sec. 2.24

Plan Year

7

Sec. 2.25

Predecessor Employer

7

Sec. 2.26

Qualified Employee

8

Sec. 2.27

Qualified Military Service

9

Sec. 2.28

Termination of Employment

9

Sec. 2.29

Testing Wages

9

Sec. 2.30

Trust Fund

10

Sec. 2.31

Trustee

10

Sec. 2.32

USERRA

10

Sec. 2.33

Valuation Date

10

 

 

 

ARTICLE III

SERVICE PROVISIONS

11

Sec. 3.1

Eligibility Computation Period

11

 

i

--------------------------------------------------------------------------------


 

Sec. 3.2

Year of Eligibility Service

11

Sec. 3.3

1-Year Break In Service

11

Sec. 3.4

Period of Continuous Service

12

Sec. 3.5

Aggregate Continuous Service

12

Sec. 3.6

Recognized Break In Service

12

 

 

 

ARTICLE IV

PLAN PARTICIPATION

13

Sec. 4.1

Eligibility

13

Sec. 4.2

Duration of Participation

13

Sec. 4.3

No Guarantee of Employment

13

 

 

 

ARTICLE V

DEPOSITS AND CONTRIBUTIONS

14

Sec. 5.1

Before Tax Deposits

14

Sec. 5.2

After Tax Deposits

15

Sec. 5.3

Special Deposits

15

Sec. 5.4

Date By Which Deposits Must Be Forwarded to Trustee

15

Sec. 5.5

Rollover Deposits

15

Sec. 5.6

Matching Contributions

16

Sec. 5.7

BIPSP-Retirement Contributions

17

Sec. 5.8

Forfeitures Credited Against Employer Contributions

18

Sec. 5.9

Limitation on Annual Additions

18

Sec. 5.10

Limit on Before Tax Deposits

19

Sec. 5.11

Return of Excess Deferrals

20

Sec. 5.12

Adjustment of Employer Contributions If Required by Code § 401(k)

20

Sec. 5.13

Adjustment of Matching Contributions, After Tax Deposits, and Retirement
Contributions Required by Code § 401(m)

23

 

 

 

ARTICLE VI

INVESTMENT FUNDS AND ACCOUNTS

26

Sec. 6.1

Accounts for Participants

26

Sec. 6.2

Valuation of Accounts

26

Sec. 6.3

Investment of Accounts

26

Sec. 6.4

Transfers From Other Plans

27

Sec. 6.5

Participant Statements

27

 

 

 

ARTICLE VII

DESIGNATION OF BENEFICIARY

28

Sec. 7.1

Persons Eligible to Designate

28

Sec. 7.2

Form and Method of Designation

28

Sec. 7.3

No Effective Designation

28

Sec. 7.4

Beneficiary May Not Designate

28

Sec. 7.5

Special Requirements for Married Participants

29

 

 

 

ARTICLE VIII

BENEFIT REQUIREMENTS

30

Sec. 8.1

Benefits on Retirement or Disability

30

Sec. 8.2

Other Termination of Employment

30

Sec. 8.3

Death

31

 

 

 

ARTICLE IX

DISTRIBUTION OF BENEFITS

32

Sec. 9.1

Time and Method of Payment

32

 

ii

--------------------------------------------------------------------------------


 

Sec. 9.2

Accounts Totaling $5,000 or Less

33

Sec. 9.3

Form of Distribution

34

Sec. 9.4

Dividend Withdrawals

34

Sec. 9.5

Withdrawals

34

Sec. 9.6

Loans to Participants

36

Sec. 9.7

Accounting Following Termination of Employment

38

Sec. 9.8

Reemployment

38

Sec. 9.9

Source of Benefits

39

Sec. 9.10

Incompetent Payee

39

Sec. 9.11

Benefits May Not Be Assigned or Alienated

39

Sec. 9.12

Payment of Taxes

39

Sec. 9.13

Conditions Precedent

39

Sec. 9.14

Rollovers and Transfers to Other Qualified Plans

39

Sec. 9.15

Nonterminable ESOP Protections

41

Sec. 9.16

Lost Participants

41

Sec. 9.17

30 to 180 Day Distribution Notice

41

Sec. 9.18

Disclaimers by Beneficiaries

41

 

 

 

ARTICLE X

TRUST FUND

43

Sec. 10.1

Composition

43

Sec. 10.2

Trustee

43

Sec. 10.3

Compensation and Expenses of Trustee

43

Sec. 10.4

Investment in Company Stock

43

Sec. 10.5

No Diversion

43

Sec. 10.6

Voting Bemis Stock

44

Sec. 10.7

Tender or Exchange Offers Regarding Bemis Stock

44

 

 

 

ARTICLE XI

ADMINISTRATION OF PLAN

46

Sec. 11.1

Administration by Company

46

Sec. 11.2

Certain Fiduciary Provisions

46

Sec. 11.3

Evidence

47

Sec. 11.4

Correction of Errors

47

Sec. 11.5

Records

47

Sec. 11.6

Claims Procedure

48

Sec. 11.7

Bonding

48

Sec. 11.8

Waiver of Notice

48

Sec. 11.9

Agent For Legal Process

48

Sec. 11.10

Indemnification

48

Sec. 11.11

Benefits of Reemployed Veterans

48

Sec. 11.12

Leased Employees

50

Sec. 11.13

Electronic Notices

50

 

 

 

ARTICLE XII

AMENDMENT, TERMINATION, MERGER

52

Sec. 12.1

Amendment

52

Sec. 12.2

Amendment to Vesting Schedule

52

Sec. 12.3

Reorganizations of Participating Employers

52

Sec. 12.4

Permanent Discontinuance of Contributions

52

 

iii

--------------------------------------------------------------------------------


 

Sec. 12.5

Termination

52

Sec. 12.6

Partial Termination

53

Sec. 12.7

Merger, Consolidation, or Transfer of Plan Assets

53

Sec. 12.8

Deferral of Distributions

53

 

 

 

ARTICLE XIII

TOP-HEAVY PLAN PROVISIONS

54

Sec. 13.1

Key Employee Defined

54

Sec. 13.2

Determination of Top-Heavy Status

54

Sec. 13.3

Minimum Contribution Requirement

56

Sec. 13.4

Definition of Employer

56

Sec. 13.5

Collective Bargaining Unit Exception

56

 

 

 

SCHEDULE A

 

57

 

 

 

APPENDIX A

 

58

APPENDIX B

 

59

APPENDIX C

 

60

APPENDIX D

 

61

APPENDIX E

 

62

APPENDIX F

 

63

APPENDIX G

 

64

APPENDIX H

 

66

APPENDIX I

 

67

APPENDIX J

 

68

APPENDIX K

 

69

 

iv

--------------------------------------------------------------------------------


 

BEMIS INVESTMENT INCENTIVE PLAN

(Amended and Restated Effective as of January 1, 2010)

 

ARTICLE I

 

GENERAL

 

Sec. 1.1          Plan History and Purpose.  The name of the plan set forth
herein is “Bemis Investment Incentive Plan.”  It is sometimes herein referred to
as the “Plan.” The Plan was established July 1, 1970.  The purposes of the Plan
are to provide a means for employees to adopt a regular savings program, to
provide retirement income, and to provide an ownership interest in the Company. 
This Plan provides for Participant deposits under Code §401(k) as well as
employer Matching and Retirement Contributions.  Certain provisions applicable
at particular locations are specified in Appendices which are a part of the
Plan.

 

Sec. 1.2          Construction and Applicable Law.   The Plan is intended to
meet the requirements for qualification as both a profit sharing plan and stock
bonus plan under Code §401(a) with an employee stock ownership (“ESOP”) feature
under Code §4975(e)(7).  The stock bonus and employee stock ownership portion of
the Plan is comprised of Matching Contribution Accounts and is designed to
invest primarily in qualifying employer securities meeting the requirements of
Code §§4975(e)(8) and 409(1).  Contributions under the profit sharing portion of
the Plan (which is comprised of all Accounts other than Matching Contribution
Accounts) are not contingent upon the Participating Employers’ current or
accumulated earnings and profits.  The profit sharing portion of the Plan
contains a salary reduction feature intended to meet the requirements of Code
§401(k).  The Plan is intended to be in full compliance with applicable
requirements of ERISA.  The Plan shall be administered and construed consistent
with said intent.  It shall also be construed and administered according to the
laws of Wisconsin to the extent that such laws are not preempted by the laws of
the United States of America.  All controversies, disputes, and claims arising
hereunder shall be submitted to the United States District Court for the Eastern
District of Wisconsin. The Plan shall be construed in accordance with the
following rules:

 

(a)                                  Headings at the beginning of articles and
sections hereof are for convenience of reference, shall not be considered a part
of the text of the Plan, and shall not influence its construction.

 

(b)                                 Capitalized terms used in the Plan shall
have their meaning as defined in the Plan unless the context clearly indicates
to the contrary.

 

(c)                                  Any references to the masculine gender
include the feminine and vice versa.

 

(d)                                 Use of the words “hereof”, “herein”,
“hereunder”, or similar compounds of the word “here” shall mean and refer to the
entire Plan unless the context clearly indicates to the contrary.

 

(e)                                  The provisions of the Plan shall be
construed as a whole in such manner as to carry out the intent thereof and shall
not be construed separately without relation to the context.

 

1

--------------------------------------------------------------------------------


 

Sec. 1.3          2010 Restatement.  The Plan is amended and restated as of
January 1, 2010 to incorporate prior amendments since the last restatement and
to revise certain Plan provisions effective in 2010, such as new Appendix K
regarding the Alcan Packaging Food Americas acquisition. This 2010 restatement
includes good faith interim amendments as required by applicable IRS cumulative
lists through IRS Cumulative List 2009-98.

 

2

--------------------------------------------------------------------------------


 

ARTICLE II

 

MISCELLANEOUS DEFINITIONS

 

Sec. 2.1          Account.  “Account” means a Participant’s or Beneficiary’s
interest in the Trust Fund of any of the types described in Sec. 6.1.

 

Sec. 2.2          Administrator.  The Company is the “Administrator” of the Plan
for purposes of ERISA.

 

Sec. 2.3          Affiliate.  “Affiliate” means any trade or business entity
under Common Control with a Participating Employer, or under Common Control with
a Predecessor Employer while it is such.

 

Sec. 2.4          Bemis Stock.  “Bemis Stock” means common stock of the Company.

 

Sec. 2.5          Beneficiary.  “Beneficiary” means the person or persons
designated as such pursuant to Article VII who survive the Participant.

 

Sec. 2.6          Board.  The “Board” is the Board of Directors of the Company
and includes any committee thereof authorized to act for such body.

 

Sec. 2.7          Certified Earnings.  A Participant’s “Certified Earnings”
means his or her regular pay, overtime pay, sick pay, shift differential, and
commissions that are wages for the Plan Year as defined for purposes of federal
income tax withholding, subject to the following:

 

(a)                                  Certified Earnings is the gross amount,
before any reduction pursuant to Code §125, 132(f)(4), or 401(k), but after any
reduction pursuant to a non-qualified deferred compensation plan.

 

(b)                                 Certified Earnings for a Plan Year may not
exceed the limit under Code §401(a)(17), which is $245,000 for 2010 and is
subject to a cost of living adjustment for future Plan Years.

 

(c)                                  Commissions are Certified Earnings when
paid.

 

(d)                                 Bonuses, stock options, stock awards, and
the like are not included in Certified Earnings.  Therefore, Certified Earnings
shall not include amounts realized from the exercise of a non-qualified stock
option, or the value of restricted stock (or property) held by the Participant
when such amounts become subject to federal income tax withholding.  Nor shall
Certified Earnings include dividends or dividend equivalents that are paid on
restricted stock or restricted stock units, as applicable, that are reported as
income on an employee’s Form W-2.

 

(e)                                  Certified Earnings excludes any amount paid
after a Participant transfers to a position other than as a Qualified Employee.

 

(f)                                    Certified Earnings includes sick pay paid
by an employer, but not long-term

 

3

--------------------------------------------------------------------------------


 

disability or workers compensation benefits.

 

(g)                                 Severance pay is not included in Certified
Earnings. However, payments representing a Participant’s regular pay, overtime
pay, sick pay, shift differential and commissions made by the later of 2 ½
months after severance from employment or the end of the Plan Year that includes
the date of severance from employment are included in Certified Earnings.

 

(h)                                 Effective July 1, 2005, Certified Earnings
includes amounts paid through separate, manual checks outside the normal payroll
process, provided the payment is in a category that qualifies as Certified
Earnings pursuant to this section.  Prior to July 1, 2005, amounts paid through
separate manual checks were excluded from Certified Earnings.

 

Sec. 2.8          Code.  All references herein to the “Internal Revenue Code” or
“Code” are to the Internal Revenue Code of 1986 as from time to time amended.

 

Sec. 2.9          Common Control.  A trade or business entity (whether a
corporation, partnership, sole proprietorship or otherwise) is under “Common
Control” with another trade or business entity (i) if both entities are
corporations which are members of a controlled group of corporations as defined
in Code §414(b), (ii) if both entities are trades or businesses (whether or not
incorporated) which are under common control as defined in Code §414(c),
(iii) if both entities are members of an affiliated service group as defined in
Code §414(m), or (iv) if both entities are required to be aggregated pursuant to
regulations under Code §414(o).

 

Sec. 2.10       Company.  The “Company” is Bemis Company, Inc., a Missouri
corporation.

 

Sec. 2.11       Disability Retirement.  “Disability Retirement” means a
Termination of Employment due to a medical condition such that the individual
qualifies for a Social Security disability award or for long term disability
benefits under a Participating Employer’s long term disability plan.

 

Sec. 2.12       Employment Commencement Date.  “Employment Commencement Date”
means the date on which an employee first performs an Hour of Service for a
Participating Employer (whether before or after the Participating Employer
becomes such), an Affiliate, or a Predecessor Employer and the date on which an
employee first performs such an Hour of Service after any 1-Year Break In
Service.

 

Sec. 2.13       ERISA.  All references herein to the “Employee Retirement Income
Security Act” or “ERISA” are to the Employee Retirement Income Security Act of
1974 as from time to time amended.

 

Sec. 2.14       Forfeitures.  “Forfeitures” means that part of the Trust Fund
which is forfeited pursuant to Sec. 5.11(e), Sec. 5.12(f), 5.13(d), or Sec.
8.2(b), or Sec. 9.16.

 

Sec. 2.15       Group A Participant.   “Group A Participant” means a Participant
who meets the requirements of (a) and (b):

 

4

--------------------------------------------------------------------------------


 

(a)                                  On December 31, 2005 he or she was 40 or
older.

 

(b)                                 On December 31, 2005, the sum of the
following amounts is 60 or more:

 

(1)                                  The Participant’s age on December 31, 2005,
which is the Participant’s age on his or her 2005 birthday, plus a fractional
year of age equal 1/365 of a year for each day after said birthday and prior to
January 1, 2006.

 

(2)                                  The Participant’s Bemis Elapsed Time (as
defined in the Bemis Retirement Plan) on December 31, 2005, which also is
expressed in terms of whole and fractional years through December 31, 2005.

 

Sec. 2.16               Group B Participant.   “Group B Participant” means any
Participant who does not meet the requirements to be a Group A Participant as
set forth in Sec. 2.15.

 

Sec. 2.17               Highly Compensated Employee.  “Highly Compensated
Employee” means an employee described in (a) or (b):

 

(a)                                  The employee at any time during the current
or prior Plan Year was a 5% owner as defined in Code §416(i)(1).

 

(b)                                 The employee received Testing Wages of
$80,000 or more for the prior Plan Year.  The $80,000 limit shall be indexed as
provided in Code §414(q).  (The limit for 2009 is $110,000, which means that an
individual whose 2009 Testing Wages equaled or exceeded $110,000 is a Highly
Compensated Employee for 2010).

 

Sec. 2.18               Hour of Service.  An “Hour of Service” or “Hours of
Service” are determined according to the following subsections with respect to
each applicable computation period:

 

(a)                                  Hours of Service are computed only with
respect to service with Participating Employers (for service both before and
after the Participating Employer becomes such), Affiliates, and Predecessor
Employers and are aggregated for service with all such employers.

 

(b)                                 For any portion of a computation period
during which an individual is within a classification for which a record of
hours for the performance of duties is maintained, Hours of Service shall be
credited as follows:

 

(1)                                  Each hour for which the employee is paid,
or entitled to payment, for the performance of duties during the applicable
computation period is an Hour of Service.

 

(2)                                  Each hour for which the employee is paid,
or entitled to payment, by an employer on account of a period of time during
which no duties are performed (irrespective of whether the employment
relationship has terminated) due to vacation, holiday, illness, incapacity
(including disability), layoff, jury duty, military duty, or leave of absence,
is an Hour of Service, subject to the following:

 

5

--------------------------------------------------------------------------------


 

(A)                              An hour for which the employee is directly or
indirectly paid, or entitled to payment, on account of a period during which no
duties are performed shall not be credited to the employee if such payment is
made or due under a plan maintained solely for the purpose of complying with
applicable workmen’s compensation, unemployment compensation, or disability
insurance laws.

 

(B)                                Hours of Service shall not be credited for a
payment which solely reimburses the individual for medical or medically related
expenses.

 

(C)                                For purposes of this paragraph a payment
shall be deemed to be made by or due from an employer regardless of whether such
payment is made by or due from the employer directly, or indirectly through,
among others, a trust fund or insurer to which the employer contributes or pays
premiums and regardless of whether contributions made or due to the trust fund,
insurer, or other entity are for the benefit of particular employees or are on
behalf of a group of employees in the aggregate.

 

(3)                                  Each hour for which back pay, irrespective
of mitigation of damages, is either awarded or agreed to by the employer is an
Hour of Service.  Crediting of Hours of Service for back pay awarded or agreed
to with respect to periods described in paragraph (2) shall be subject to the
limitations set forth in that paragraph.  Such Hours of Service shall be
credited to the computation period or periods to which the award or agreement
for back pay pertains, rather than to the computation period in which the award,
agreement or payment is made.

 

(4)                                  Hours under this subsection shall be
calculated and credited pursuant to section 2530.200b-2 of the Department of
Labor Regulations, which are incorporated herein by this reference.

 

(5)                                  The Company may use any records to
determine Hours of Service which it considers an accurate reflection of the
actual facts.

 

(c)                                  For any portion of a computation period
during which an employee is within a classification for which a record of hours
for the performance of duties is not maintained, he or she shall be credited
with 190 Hours of Service for each month for which he would otherwise be
credited with at least one Hour of Service under subsection (b).

 

(d)                                 If an employee becomes eligible to receive
benefits under an employer’s sickness and accident program, his or her Hours of
Service, when aggregated with the Hours of Service with respect to said period
of absence determined pursuant to the foregoing provisions of this section,
shall be equal to 190 Hours of Service for each month for which sickness and
accident benefits are paid.

 

6

--------------------------------------------------------------------------------


 

(e)                                  Nothing in this section shall be construed
as denying an employee credit for an Hour of Service if credit is required by
any federal law other than ERISA.  The nature and extent of such credit shall be
determined under such other law.

 

(f)                                    In no event shall duplicate credit as an
Hour of Service be given for the same hour.

 

Sec. 2.19       Investment Fund.  “Investment Fund” means any of the funds for
investment of Plan assets described in Article VI.

 

Sec. 2.20       Named Fiduciary.  The Company is a “Named Fiduciary” for
purposes of ERISA with authority to control or manage the operation and
administration of the Plan, including control or management of the assets of the
Plan. Other persons are also Named Fiduciaries under ERISA if so provided by
ERISA or if so identified by the Company. Such other person or persons shall
have such authority to control or manage the operation and administration of the
Plan, including control or management of the assets of the Plan, as may be
provided by ERISA or as may be allocated by the Company.

 

Sec. 2.21       Normal Retirement.  “Normal Retirement” means any Termination of
Employment after the Participant has attained age 65, regardless of length of
service.

 

Sec. 2.22       Participant.  A “Participant” is an individual described as such
in Article IV.

 

Sec. 2.23       Participating Employer.  The Company is a Participating Employer
in the Plan. With the consent of the Company, any other employer under Common
Control with the Company may also become a Participating Employer in the Plan
effective as of a date specified by it in its adoption of the Plan.  The
Participating Employers are listed on Schedule A.

 

Sec. 2.24       Plan Year.  The Plan Year is the calendar year.

 

Sec. 2.25       Predecessor Employer.  Any corporation, partnership, firm, or
individual, a substantial part of the assets and employees of which are acquired
by a Participating Employer, Affiliate, or another Predecessor Employer, is a
“Predecessor Employer” if named in this Section and subject to any conditions
and limitations with respect thereto imposed by this section.  As of March 1,
2010, the Predecessor Employers are:

 

(a)                                  Princeton Packaging Co., but only with
respect to service back to an employee’s most recent date of hire prior to the
acquisition date.

 

(b)                                 Hargro Health Care Packaging Company, but
only with respect to service back to an employee’s most recent date of hire
prior to the acquisition date.

 

(c)                                  Service at the Scranton plant back to the
most recent date of hire preceding the acquisition date.

 

(d)                                 Viskase Company, Inc., but only with respect
to service back to an employee’s most recent date of hire prior to the
acquisition.

 

7

--------------------------------------------------------------------------------


 

(e)                                  Arrow Industries, but only with respect to
service back to an employee’s most recent date of hire prior to the acquisition.

 

(f)                                    Kanzaki Specialty Papers, Inc., but only
with respect to service back to an employee’s most recent date of hire prior to
the acquisition.

 

(g)                                 Weskote, Inc., but only with respect to
service back to an employee’s most recent date of hire prior to the acquisition.

 

(h)                                 Predecessor service with these employers is
recognized to the extent provided in the applicable Appendix:

 

(1)                                  Banner Packaging, Inc.—Appendix B (now
known as Milprint Oshkosh North)

 

(2)                                  Enterprise Software, Inc.—Appendix D

 

(3)                                  Duralam, Inc.—Appendix F (now known as
Curwood Appleton)

 

(4)                                  Bemis Clysar, Inc.—Appendix G

 

(5)                                  Alcan Packaging Food Americas — Appendix K

Acquired sites include:  Bemis Label-Akron; Curwood-Batavia; Curwood-Des Moines;
Milprint-Joplin; Curwood-Menasha; Curwood-Minneapolis; Curwood-Neenah;
Milprint-Newark; Alcan-Menasha; Curwood-Boscobel; Alcan-Catoosa (Tulsa);
Milprint-Shelbyville, KY; Curwood-St. Louis Park; Curwood-Russellville;
Milprint-Bellwood; and Bemis Label-Edgewood.

 

Sec. 2.26               Qualified Employee.  “Qualified Employee” means each
employee of the Participating Employers, subject to the following:

 

(a)                                  An employee is not a Qualified Employee
prior to the date as of which his or her employer becomes a Participating
Employer.

 

(b)                                 An employee at a location or operation
acquired by a Participating Employer is not a Qualified Employee prior to the
date the Company authorizes participation in the Plan by employees at that
location or operation.

 

(c)                                  Eligibility of employees in a collective
bargaining unit to participate in the Plan shall be subject to negotiations with
the representative of that unit.  During any period that an employee is covered
by the provisions of a collective bargaining agreement between his Participating
Employer and such representative he or she shall not be considered a Qualified
Employee for purposes of this Plan unless such agreement expressly so provides. 
For purposes of this section only, such an agreement shall be deemed to continue
after its formal expiration during collective bargaining negotiations pending
the execution of a new agreement.

 

8

--------------------------------------------------------------------------------


 

(d)                                 A non-resident alien while not receiving
earned income (within the meaning of Code §911(d)(2)) from a Participating
Employer which constitutes income from sources within the United States (within
the meaning of Code §861(a)(3), is not a Qualified Employee.

 

(e)                                  An employee is not a Qualified Employee
unless his or her services are performed within the continental United States
(including Alaska or Hawaii) or the principal base of operations to which the
employee frequently returns is within the United States (including Alaska or
Hawaii).

 

(f)                                    An employee whose permanent assignment is
outside the United States is not a Qualified Employee during a period when he or
she is on temporary assignment within the United States.

 

(g)                                 A student regularly attending an educational
institution and working for a Participating Employer as an intern is not a
Qualified Employee.

 

Sec. 2.27       Qualified Military Service.  “Qualified Military Service” is
defined in Sec. 11.11.

 

Sec. 2.28       Termination of Employment.  The “Termination of Employment” of
an employee for purposes of the Plan shall be deemed to occur on the date of his
or her resignation, discharge, retirement, death, failure to return to active
work at the end of an authorized leave of absence or the authorized extension or
extensions thereof, failure to return to work when duly called following a
temporary layoff, or upon the happening of any other event or circumstance
which, under the policy of his or her employer as in effect from time to time,
results in the termination of the employer-employee relationship, subject to the
following:

 

(a)                                  “Termination of Employment” shall not be
deemed to occur upon a transfer between any combination of Participating
Employers, Affiliates, and Predecessor Employers.

 

(b)                                 If an employer has been sold and ceases to
be a Participating Employer because it is no longer an Affiliate, each employee
of that employer will be deemed to have a Termination of Employment as of the
date said employer ceases to be a Participating Employer.

 

(c)                                  If a Participant becomes eligible to
receive benefits under a Participating Employer’s long term disability program,
Termination of Employment for purposes of the Plan will be deemed to have
occurred as of the date of the first benefit payment under such program.

 

Sec. 2.29       Testing Wages.  A Participant’s “Testing Wages” for a Plan Year
means the Participant’s wages for the Plan Year as defined for purposes of
federal income tax withholding, subject to the following:

 

(a)                                  For purposes of the limitations of Sections
5.12 and 5.13, the Company may limit a Participant’s Testing Wages to
remuneration received while the employee is a Participant, or may modify the
definition of Testing Wages in any other way

 

9

--------------------------------------------------------------------------------


 

permitted by the applicable regulations.

 

(b)                                 Elective contributions and pay reductions
will affect Testing Wages as follows:

 

(1)                                  For purposes of determining deferral
percentages under Sec. 5.12(b)(1) and contribution percentages under Sec.
5.13(b)(1), Testing Wages may be the net amount, after any reduction pursuant to
Code §§125, 132(f)(4), or 401(k), or the gross amount before any such
reductions.

 

(2)                                  For all other purposes (e.g. for purposes
of identifying Highly Compensated Employees or applying the Code §415 limits),
Testing Wages is the gross amount, before any reduction pursuant to Code §§125,
132(f)(4), or 401(k).

 

(3)                                  For all purposes, Testing Wages is the net
amount after any reduction pursuant to a non-qualified deferred compensation
plan.

 

(c)                                  Testing Wages shall include amounts
realized from the exercise of a non-qualified stock option, or the value of
restricted stock (including restricted stock units or property) held by the
Participant when such amounts become subject to federal income tax withholding. 
Testing Wages shall also include dividends or dividend equivalents that are paid
on restricted stock or restricted stock units, as applicable, that are reported
as income on an employee’s Form W-2.

 

(d)                                 Testing Wages shall not exceed the limit
under Code §401(a)(17), which is $245,000 for 2010 and is subject to a cost of
living adjustment for future Plan Years.

 

(e)                                  Severance pay is not included in Testing
Wages. However, payments representing a Participant’s regular pay, overtime pay,
sick pay, shift differential and commissions made by the later of 2 ½ months
after severance from employment or the end of the Plan Year that includes the
date of severance from employment are included in Testing Wages.

 

Sec. 2.30       Trust Fund.  The “Trust Fund” is the fund provided for in Sec.
10.1.

 

Sec. 2.31       Trustee.  “Trustee” is a trustee appointed and acting from time
to time in accordance with Sec. 10.2 for the purpose of holding, investing, and
disbursing the Trust Fund.

 

Sec. 2.32       USERRA.   “USERRA” is defined in Sec. 11.11.

 

Sec. 2.33       Valuation Date.  “Valuation Date” means the date on which the
Trust Fund and Accounts are valued as provided in Article VI.  Effective
November 1, 1999, each business day of the Plan Year is a Valuation Date. 
Previously, the last day of each month was a Valuation Date.

 

10

--------------------------------------------------------------------------------


 

ARTICLE III

 

SERVICE PROVISIONS

 

A.                                 Service Provisions Relating to Eligibility to
Enter the Plan

 

Sec. 3.1                                                     Eligibility
Computation Period.  An employee’s first Eligibility Computation Period is the
12-consecutive-month period beginning on his or her Employment Commencement
Date.  His or her second Eligibility Computation Period is the Plan Year
commencing in said 12-consecutive-month period.  Each subsequent Plan Year prior
to the end of the Plan Year in which the employee has a 1-Year Break In Service
is an Eligibility Computation Period.  If subsequent to a 1-Year Break In
Service he or she had another Employment Commencement Date, Eligibility
Computation Periods for the period beginning on such date shall be computed as
though such date were the individual’s first Employment Commencement Date.

 

Sec. 3.2                                                     Year of Eligibility
Service.  A “Year of Eligibility Service” means an Eligibility Computation
Period in which an employee completes 1000 or more Hours of Service.  If an
employee has a Termination of Employment and is later rehired by a Participating
Employer or Affiliate, Years of Eligibility Service prior to said Termination of
Employment shall not be disregarded by reason of said Termination of Employment.

 

Sec. 3.3                                                     1-Year Break In
Service.  “1-Year Break In Service” means a Plan Year in which (i) the employee
has no Hours of Service and (ii) an employer-employee relationship with a
Participating Employer, Affiliate, or Predecessor Employer is not in effect at
any time.  The 1-Year Break In Service shall be recognized as such on the last
day of such Plan Year.

 

(a)                                  For purposes of determining whether a
1-Year Break In Service has occurred, an individual who is absent from work for
maternity or paternity reasons shall receive credit for the Hours of Service
which would otherwise have been credited to such individual but for such
absence, or in any case in which such hours cannot be determined 8 Hours of
Service per day of such absence; provided, however, that the total number of
Hours of Service recognized under this subsection shall not exceed 501 hours. 
The Hours of Service credited under this subsection shall be credited in the
Plan Year in which the absence begins if the crediting is necessary to prevent a
1-Year Break In Service in that Plan Year or, in all other cases, in the
following Plan Year.

 

(b)                                 For purposes of subsection (a), an absence
from work for maternity or paternity reasons means an absence (i) by reason of
the pregnancy of the individual, (ii) by reason of a birth of a child of the
individual, (iii) by reason of the placement of a child with the individual in
connection with the adoption of such child by such individual, or (iv) for
purposes of caring for such child for a period beginning immediately following
such birth or placement.

 

11

--------------------------------------------------------------------------------


 

B.                                 Service Provisions Relating to Vesting

 

Sec. 3.4                                                     Period of
Continuous Service.  A “Period of Continuous Service” is the period beginning on
an employee’s Employment Commencement Date and ending on the day before the day
on which the employee begins a Recognized Break In Service.  The duration of a
Period of Continuous Service is measured in years and days.

 

Sec. 3.5                                                     Aggregate
Continuous Service.  An employee’s “Aggregate Continuous Service” is equal to
the aggregate duration of his or her Periods of Continuous Service, subject to
the following:

 

(a)                                  Except as provided in any Appendix to the
Plan, service with an employer prior to the date it became an Affiliate shall be
disregarded for purposes of determining Aggregate Continuous Service.

 

(b)                                 Aggregate Continuous Service includes
service in Brazil as an employee of ITAP/BEMIS Ltda.

 

Sec. 3.6                                                     Recognized Break In
Service.  A “Recognized Break In Service” is a period of at least a 12
consecutive month duration which begins on the day on which an individual’s
Termination of Employment occurs. A Recognized Break In Service ends, if ever,
on the day on which the individual again performs an Hour of Service for a
Participating Employer, an Affiliate or a Predecessor Employer. However, if an
individual is absent from work for maternity or paternity reasons, the 12-month
period beginning with the first day of such absence shall not be included in a
Recognized Break In Service.  Whether an absence from work is for maternity or
paternity reasons will be determined under Sec. 3.3(b).

 

12

--------------------------------------------------------------------------------


 

ARTICLE IV

 

PLAN PARTICIPATION

 

Sec. 4.1                                                     Eligibility.  Each
person shall become a Participant in the Plan on the earliest date he or she
meets all of the following requirements:

 

(a)                                  He or she is a Qualified Employee.

 

(b)                                 He or she has attained age 18.

 

(c)                                  For employees who are classified by their
Participating Employer as temporary employees, he or she has completed a Year of
Eligibility Service.  The preceding sentence does not apply to employees who are
not temporary employees.

 

If a former Participant is reemployed, he or she shall again become a
Participant on the date he or she resumes service as a Qualified Employee.

 

Sec. 4.2                                                     Duration of
Participation.  A Participant shall continue to be such whether or not
contributions are made in his or her behalf under Article V until the later of
(i) his or her Termination of Employment or (ii) the date all benefits, if any,
to which he or she is entitled hereunder have been distributed from the Trust
Fund.

 

Sec. 4.3                                                     No Guarantee of
Employment.  Participation in the Plan does not constitute a guarantee or
contract of employment with the employee’s Participating Employer.  Such
participation shall in no way interfere with any rights the Participating
Employer would have in the absence of such participation to determine the
duration of the employee’s employment with the Participating Employer.

 

13

--------------------------------------------------------------------------------


 

ARTICLE V

 

DEPOSITS AND CONTRIBUTIONS

 

A.                                    Participant Deposits

 

Sec. 5.1                                                     Before Tax
Deposits.   “Before Tax Deposits” are amounts contributed by a Participating
Employer pursuant to Code §401(k), subject to the following:

 

(a)                                  On and after January 1, 2005, when an
individual qualifies as a Participant under Sec. 4.1, he or she shall
automatically be enrolled in Before Tax Deposits equal to 3% of the
Participant’s Certified Earnings.  Such a Participant may modify said
contribution rate as provided in subsection (c).  Effective January 1, 2007,
said automatic contributions will not commence until at least 30 days after an
individual becomes a Participant.

 

(b)                                 On January 1, 2006, each Participant whose
most recent rate of Before Tax Deposits was less than 3% was automatically
enrolled in Before Tax Deposits equal to 3% of the Participant’s Certified
Earnings.  Each January 1 commencing with January 1, 2008:

 

(1)                                The Before Tax Deposit rate of each
Participant will automatically be increased by 1% of Certified Earnings, but not
to more than 8% of Certified Earnings.

 

(2)                                However, if a Group B Participant’s Before
Tax Deposit rate immediately prior to January 1 was 0%, 1% or 2%, his or her
Before Tax Deposit rate as of said January 1 will automatically be set at 3% of
Certified Earnings.

 

(3)                                Paragraph (2) does not apply to Group A
Participants.  If a Group A Participant’s Before Tax Deposit rate immediately
prior to January 1 was zero, the rate on said January 1 will automatically be
set at 1%.

 

(c)                                  A Participant may at any time modify his or
her rate of Before Tax Deposits, discontinue making such deposits, or resume
making such deposits.  If a Participant elects to make Before Tax Deposits, the
deposit rate must be a whole percentage at least 1%.

 

(d)                                 A Participant’s current compensation shall
be reduced by the amount of his or her Before Tax Deposits.

 

(e)                                  A Participant’s aggregate Before and After
Tax Deposits (not including any “catch-up” Before Tax Deposits under Sec.
5.10(b)) may not exceed 50% of Certified Earnings.  The Company may in its sole
discretion establish a lower limit on Before and After Tax Deposits for Highly
Compensated Employees.  The Company is free to adjust said limit from time to
time. Subject to the applicable minimum, the Participant may choose which
percentage will be before tax and which will be after tax.

 

14

--------------------------------------------------------------------------------


 

(f)                                    A Participant who has not previously made
Before Tax Deposits and who is automatically enrolled on or after January 1,
2008 may elect to withdraw all Before Tax Deposits made in his or her behalf,
adjusted for investment gains or losses.  Such a withdrawal election may also be
made by a Participant whose Before Tax Deposit rate was increased from zero to a
higher rate pursuant to subsection (b)(2) or (3), but only if such Participant
did not have any prior Before Tax Deposits in his or her Account.  Any election
under this subsection must be made within 90 days after the date of automatic
enrollment.  (For this purpose, the 90 day election period begins the day after
the first payday that automatic contributions were withheld from the
individual’s taxable pay.) A Participant who elects such a withdrawal will
forfeit all Matching Contributions with respect to the Before Tax Deposits that
are withdrawn.  Any such election must take effect not later than the earlier of
(i) the pay date for the second payroll period that begins after the date the
election was made, or (ii) the first pay date that occurs at least 30 days after
the date the election was made.  This subsection only applies to (i) new
Participants who are making Before Tax Deposits for the first time and
(ii) individuals who were eligible to contribute in the past but did not make
any Before Tax Deposits.  Such withdrawals may not be made by individuals who
made Before Tax Deposits in the past.

 

(g)                                 Before each Plan Year, each Participant who
is affected by the Plan’s automatic enrollment provisions will be provided the
notice required by Code §414(w)(4).

 

Sec. 5.2                                                     After Tax
Deposits.   “After Tax Deposits” are amounts contributed by a Participant
through payroll deduction on an after tax basis (not under Code §401(k)).  After
Tax Deposits are not matched by employer Matching Contributions. A Participant
may at any time begin making After Tax Deposits, change the rate of such
Deposits, discontinue such Deposits, or resume making them.  If a Participant
elects to make After Tax Deposits, the deposit rate must be a whole percentage
of Certified Earnings at least 1%.  After Tax Deposits are subject to the limit
in Sec. 5.1(e).

 

Sec. 5.3                                                     Special Deposits. 
A Participant who receives a special one-time transition bonus from a
Participating Employer in connection with cessation of his or her eligibility
for the Bemis executive incentive program may elect to have his or her
Participating Employer contribute all or any portion of said transition bonus to
this Plan pursuant to Code §401(k).  Such contributions are referred to in the
Plan as “Special Deposits”.  Special Deposits are not matched by employer
Matching Contributions.

 

Sec. 5.4                                                     Date By Which
Deposits Must Be Forwarded to Trustee.  The Participating Employers shall
forward Before Tax Deposits and After Tax Deposits to the Trustee promptly after
they are withheld from Participant paychecks, and in any event no later than the
fifteenth business day after the end of the month the Deposits are withheld.

 

Sec. 5.5                                                     Rollover Deposits. 
With the consent of the Company, which shall be granted in its sole discretion
and only if it determines the amount to be transferred constitutes a Rollover
Deposit, a Participant may transfer to the Trust Fund an amount that constitutes
a Rollover Deposit.  (“Rollover Deposit” means an amount:  from another Code
§401(a) qualified plan; from a Code §403(b) tax-sheltered annuity; from a Code
§457(b) eligible deferred compensation plan sponsored

 

15

--------------------------------------------------------------------------------


 

by a unit of state or local government; or pre-tax amounts from Code §408
individual retirement accounts.)  A Rollover Account shall be established for
each Participant who makes a Rollover Deposit.  In no event will any hardship
distributions (consisting of amounts deferred from taxation under Code §401(k))
or after-tax distributions be accepted (including Roth IRA distributions or
distributions of non-deductible IRA contributions); provided, however, that the
Company may permit after-tax Rollover Deposits from a qualified employer plan
maintained for Participants who were employees of a company involved in a merger
or acquisition with the Company.  Such permission regarding such after-tax
Rollover Deposits shall be established by the Company on a uniform and
non-discriminatory basis.  Permitted after-tax Rollover Deposits shall be held
in an “After-Tax Rollover Account” under the Plan.

 

B.                                    Employer Contributions

 

Sec. 5.6                                                     Matching
Contributions.  Matching Contributions shall be determined as follows:

 

(a)                                  For each pay period, a Participant’s
Participating Employer shall make a Matching Contribution on the Participant’s
behalf equal to the sum of the following amounts:

 

(1)                                  50% of the Participant’s Before Tax
Deposits for that pay period to the extent they do not exceed 2% of the
Participant’s Certified Earnings for that pay period.

 

(2)                                  25% of the Participant’s Before Tax
Deposits for that pay period to the extent they exceed 2% but do not exceed 8%
of the Participant’s Certified Earnings for that pay period.

 

Before Tax Deposits to the extent they exceed 8% of Certified Earnings shall not
be matched.

 

(b)                                 In the case of any Participant who is an
employee of a Participating Employer on the last day of the Plan Year, Matching
Contributions as determined under (a) shall be increased to the extent necessary
so that aggregate Matching Contributions for the Plan Year (including any
Matching Contributions made under (a)) equals the sum of the following amounts:

 

(1)                                  50% of the Participant’s Before Tax
Deposits to the extent they do not exceed 2% of his Certified Earnings for the
Plan Year.

 

(2)                                  25% of the Participant’s Before Tax
Deposits to the extent they exceed 2% but do not exceed 8% of his Certified
Earnings for the Plan Year.

 

The Participating Employer may pay said additional amount to the Trustee after
the close of the Plan Year.  Before Tax Deposits referred to in (1) and (2) are
the amounts eligible to remain in the Trust Fund after any adjustment required
under Part C of this Article V.  Such additional amount is often referred to as
a “true-up” amount.  The “true-up” amount provided under this Sec. 5.6(b) shall
only be made for a Participant

 

16

--------------------------------------------------------------------------------


 

whose Matching Contributions are 100% vested and only if such “true-up” amount
is $25 or more with respect to the Participant for the applicable Plan Year.

 

(c)                                  “Catch-up” Before Tax Deposits referred to
in Sec. 5.10(b) are eligible for matching on the same basis as all other Before
Tax Deposits.

 

Sec. 5.7                                                     BIPSP-Retirement
Contributions.   Beginning with the 2006 Plan Year, Retirement Contributions
shall be made for Eligible Group B Participants pursuant to this section.  The
program through which such contributions are provided is sometimes referred to
as the Bemis Investment Profit Sharing Plan (“BIPSP”). No Retirement
Contributions shall be made for Group A Participants.

 

(a)                                  A basic Retirement Contribution shall be
made for each Eligible Group B Participant in an amount equal to 2% of his or
her Adjusted Certified Earnings.

 

(b)                                 A supplemental Retirement Contribution
(sometimes referred to as a “profit sharing contribution”) may be made for each
Eligible Group B Participant in an amount up to 3% of his or her Adjusted
Certified Earnings. Whether such a contribution will be made and the amount
thereof shall be determined by the Company in its sole discretion.

 

(c)                                  To be considered an “Eligible Group B
Participant” for a Plan Year and therefore eligible to share in that year’s
basic and supplemental Retirement Contributions a Participant must meet all five
of the following requirements:

 

(1)                                  He or she is a Group B Participant.

 

(2)                                  He or she is an employee of the Company or
an Affiliate on December 31 of the Plan Year.  No contribution will be allocated
to a Participant for a Plan Year if he or she had a Termination of Employment
prior to the end of the Plan Year and was not an employee of the Company or an
Affiliate at the end of the Plan Year.

 

(3)                                  He or she made Before Tax Deposits equal to
at least 3% of Certified Earnings throughout the Plan Year.  However, a
Participant’s failure to make Before Tax Deposits for any of the following
reasons will not cause him or her to fail to meet the requirements of this
paragraph, provided he or she makes Before Tax Deposits of at least 3% of
Certified Earnings during all other portions of the Plan Year.

 

(A)                              Individual was on unpaid leave of absence.

 

(B)                                Individual has already contributed maximum
amount permitted by Sec. 5.10.

 

(C)                                Individual was on military leave.

 

(D)                               Individual was not a Qualified Employee.

 

17

--------------------------------------------------------------------------------


 

(E)                                 Individual’s Before Tax Deposits were
suspended during the six month period following a hardship withdrawal.

 

(F)                                 No contributions were made during the
approximately 30-day period preceding a new Participant’s automatic enrollment
in Before Tax Deposits.

 

(4)                                  He or she completed at least 1000 Hours of
Service during said Plan Year.

 

(5)                                  If he or she was a “qualified employee” as
defined in the Union Bemis Investment Profit Sharing Plan for a portion of said
Plan Year, he or she made contributions required to share in employer
contributions under said Plan.

 

(d)                                 Basic and supplemental Retirement
Contributions with respect to a Plan Year shall be made by the Participating
Employers after the close of that Plan Year.

 

(e)                                  An individual’s “Adjusted Certified
Earnings” for purposes of allocating Retirement Contributions means his or her
Certified Earnings but disregarding pay during the six month period following a
hardship withdrawal under this Plan or under the Bemis 401(k) Plan for
Bargaining Unit Employees.

 

C.                                    Limitations on Contributions and Deposits

 

Sec. 5.8                                                     Forfeitures
Credited Against Employer Contributions.  When a Forfeiture occurs by virtue of
the provisions of Sec. 5.11, Sec. 5.12(f), Sec. 5.13(d), Sec. 8.2(b), or Sec.
9.16, the amount forfeited shall be applied to reduce the amount the
Participating Employers are required to contribute.  Forfeitures may also be
used to reinstate Accounts pursuant to Sec. 8.2(d) or Sec. 9.16.

 

Sec. 5.9                                                     Limitation on
Annual Additions. Notwithstanding the other provisions of this Article,
allocations to Participants under the Plan shall not exceed the maximum amount
permitted under Code §415.  For purposes of the preceding sentence:

 

(a)                                  The Annual Addition to a Participant’s
Accounts in any Plan Year shall not exceed the lesser of:

 

(1)                                  The limit under Code §415(c)(1)(A), which
is $49,000 for 2010 and is subject to a cost of living adjustment pursuant to
Code §415(d) for Plan Years after 2006.

 

(2)                                  100% of the Participant’s Testing Wages for
such Plan Year.

 

(b)                                 If a Participant is also a Participant in
one or more other defined contribution plans maintained by a Participating
Employer or an Affiliate, and if the amount of the employer contributions and
forfeitures otherwise allocated to the Participant for a Plan Year must be
reduced to comply with the limitations under Code §415, such

 

18

--------------------------------------------------------------------------------


 

allocations under this Plan shall be reduced to the extent necessary to comply
with said limitations.

 

(c)                                  If for any Plan Year the limitation
described in subsection (a) would otherwise be exceeded due to a reasonable
error in estimating a Participant’s Certified Earnings or in determining the
amount of Before Tax Deposits that may be made under Code §402(g)(3), the
Participant’s After Tax Deposits shall be refunded to the extent necessary to
reduce Annual Additions to the level permitted in subsection (a).

 

(d)                                 For purposes of this section, “Annual
Additions” means the sum of the following amounts allocated to a Participant for
a Plan Year under this Plan and all comparable amounts allocated under other
defined contribution plans maintained by a Participating Employer or Affiliate:

 

(1)                                  Before Tax Deposits and Special Deposits,
before any reduction under Sec. 5.12, but reduced by any amount distributed
under Sec. 5.11.  However, catch-up contributions under Sec. 5.10(b) are not
Annual Additions.

 

(2)                                  Matching Contributions, after any
forfeiture under Sec. 5.11(e) or Sec. 5.12(f), and before any reduction under
Sec. 5.13.

 

(3)                                  Retirement Contributions, before any
reduction under Sec. 5.13.

 

(4)                                  After Tax Deposits, after any reduction
under Sec. 5.13.

 

(5)                                  Forfeitures allocated in lieu of employer
contributions.

 

An Annual Addition with respect to a Participant’s Accounts shall be deemed
credited thereto with respect to a Plan Year if it is allocated to the
Participant’s Accounts under the terms of the Plan as of any date within such
Plan Year.

 

(e)                                  Any excess annual additions shall be
corrected in accordance with one of the methods described in the Employee Plans
Compliance Resolution System (EPCRS) and other applicable guidance from the U.S.
Department of Treasury.

 

(f)                                    This Section shall be applied in
accordance with final regulations under Section 415 of the Code that were issued
by the Department of Treasury and Internal Revenue Service on April 5, 2007,
which are hereby incorporated by reference.

 

Sec. 5.10                                              Limit on Before Tax
Deposits.  Before Tax Deposits for a Participant for a Plan Year shall not
exceed the maximum annual amount permitted for that Plan Year under subsection
(a) plus any additional amount permitted by subsections (b):

 

(a)                                  Except as provided in subsection (b), a
Participant’s Before Tax Deposits for any Plan Year may not exceed $16,500 for
the 2010 calendar year, as adjusted by the IRS for cost-of-living for years
following 2010. In previous years this limitation has been:  $15,000 for 2006;
$15,500 for 2007 and 2008; and $16,500 for 2009.

 

19

--------------------------------------------------------------------------------


 

(b)                             If a Participant is age 50 or older on the last
day of a Plan Year, and has contributed the full amount permitted under Sec.
5.1. and Sec. 5.10(a), he or she may make additional “catch-up” Before Tax
Deposits not in excess of $5,500 for the 2010 Plan Year, as adjusted by the IRS
for cost-of-living for years following 2010.  In previous years this limitation
has been:  $5,000 for 2006 — 2008 and $5,500 for 2009.

 

Sec. 5.11                                              Return of Excess
Deferrals.  Notwithstanding any other provisions of the Plan, Excess Deferrals
for a calendar year and any income allocable thereto may be distributed at any
time after the Excess Deferrals are received but in no case will the Excess
Deferrals be distributed later than the following April 15 to Participants who
claim such Excess Deferrals, subject to the following:

 

(a)                                  For purposes of this section, “Excess
Deferrals” means the amount of Before Tax Deposits or Special Deposits for a
calendar year that the Participant claims pursuant to the procedure in
subsection (b) because the total amount deferred for the calendar year under
this Plan and any other plan exceeds the limit under Code §402(g).

 

(b)                                 The Participant’s written claim, specifying
the Participant’s Excess Deferral for the preceding calendar year, shall be
submitted to the Company no later than March 1.  The claim shall include the
Participant’s written statement that if such amounts are not distributed, such
Excess Deferrals, when added to amounts deferred under other plans or
arrangements described in Code §401(k), 403(b), or 408(k), exceed the limit
imposed on the Participant by Code §402(g) for the year in which the deferral
occurred.

 

(c)                                  Excess Deferrals distributed to a
Participant with respect to a calendar year shall be adjusted to include income
or losses allocable thereto.  Such income or loss shall be determined through
the end of the Plan Year for which the contribution was made, and any income or
loss after the close of the Plan Year for which the contributions were made
shall remain in the Fund and will not be distributed.  The income or loss shall
be determined in accordance with a method established by the Administrator that
is permitted under Treas. Reg. §1.401(k)-2(b)(2)(iv).

 

(d)                                 The amount of Excess Deferrals and income
allocable thereto which would otherwise be distributed pursuant to this section
shall be reduced, in accordance with regulations, by the amount of excess Before
Tax Deposits and income allocable thereto previously distributed to the
Participant pursuant to Sec. 5.12.

 

(e)                                  No Matching Contributions will be provided
with respect to Excess Deferrals.  Any Matching Contributions made with respect
to Before Tax Deposits which are later determined to be Excess Deferrals shall
be forfeited and applied as provided in Sec. 5.8.  The amount forfeited shall be
adjusted for income or losses attributable thereto, determined as provided in
Sec. 5.12(e).

 

Sec. 5.12                                              Adjustment of Employer
Contributions If Required by Code § 401(k).  If necessary to satisfy the
requirements of Code §401(k), Before Tax Deposits shall be adjusted as follows:

 

20

--------------------------------------------------------------------------------


 

(a)           If the requirements of either paragraph (1) or (2) are satisfied
with respect to a Plan Year, then no further action is needed under this
section:

 

(1)           The average deferral percentage of Highly Compensated Employees
for the current Plan Year is not more than 1.25 times the average deferral
percentage of non-Highly Compensated Employees for the current Plan Year.

 

(2)           The excess of the average deferral percentage of Highly
Compensated Employees for the current Plan Year over the average deferral
percentage of non-Highly Compensated Employees for the current Plan Year is not
more than two percentage points, and the average deferral percentage of Highly
Compensated Employees for the current Plan Year is not more than 2 times the
average deferral percentage of non-Highly Compensated Employees for the current
Plan Year.

 

(b)           Average deferral percentages will be determined as follows:

 

(1)           A Participant’s deferral percentage for a Plan Year is his Before
Tax Deposits and Special Deposits for said Plan Year (including any Excess
Deferrals distributed under Sec. 5.11 but excluding any catch-up Before Tax
Deposits made pursuant to Sec. 5.10(b)), divided by his or her Testing Wages for
said Plan Year.

 

(2)           The average deferral percentage for Highly Compensated Employees
or non-Highly Compensated Employees for a Plan Year is the average of the
individual percentages for all such employees who were eligible to make Before
Tax Deposits or Special Deposits during that Plan Year.

 

(3)           The individual and average deferral percentages shall be
calculated to the nearest one-hundredth of one percent.

 

(c)           If neither of the requirements of subsection (a) is satisfied,
then the Before Tax Deposits and Special Deposits with respect to Highly
Compensated Employees shall be reduced as follows:

 

(1)           Determine excess amount with respect to each Highly Compensated
Employee.  The Company will determine the maximum individual deferral percentage
which could be allowed and still satisfy (a)(1) or (a)(2).  For each Highly
Compensated Employee whose actual deferral percentage was higher than the
maximum individual percentage, the Company will determine the amount of excess
Before Tax Deposits and Special Deposits (i.e. the amount by which the
individual’s actual Before Tax Deposits and Special Deposits exceeds what the
individual’s Before Tax Deposits and Special Deposits would have been if he or
she had contributed the maximum permitted deferral percentage).

 

(2)           Add up excess amount for all Highly Compensated Employees.  Rather
than distributing the amounts determined in (1) to the individuals whose Before

 

21

--------------------------------------------------------------------------------


 

Tax Deposits and Special Deposits exceeded the maximum permitted deferral
percentage, these amounts will be added together to determine an aggregate
amount of excess deferrals.

 

(3)           Reduce Before Tax Deposits and Special Deposits.  Reduce Before
Tax Deposits and Special Deposits of the Highly Compensated Employee who
contributed the highest dollar amount by the amount required to cause Before Tax
Deposits and Special Deposits to equal the amount contributed by the Highly
Compensated Employee with the next highest dollar amount.  Continue making such
reductions until the aggregate amount of reductions equals the total determined
in (2).

 

(d)           At any time during the Plan Year, the Company may make an estimate
of the amount of Before Tax Deposits or Special Deposits by Highly Compensated
Employees that will be permitted under this section for the year and may limit
such Deposits to the extent the Company determines in its sole discretion to be
necessary to satisfy at least one of the requirements in subsection (a).

 

(e)           The amount by which Before Tax Deposits and Special Deposits with
respect to Highly Compensated Employees are reduced pursuant to subsection
(c) shall be applied as follows:

 

(1)           Such reductions for Highly Compensated Employees who were age 50
or older by the last day of the Plan Year for which the contribution was made
will be recharacterized as catch-up contributions, but only to the extent that
the recharacterized amount, when added to any other catch-up contributions
previously made by the Participant, do not exceed the applicable limit under
Sec. 5.10(b).

 

(2)           Any remaining reduction amount for employees age 50 or older, and
the full reduction amount for employees younger than age 50 (in either case
adjusted for income or losses allocable thereto) shall be distributed to
Participants on whose behalf such excess contributions were made no later than
December 31 of the following Plan Year.  Furthermore, the Company shall attempt
to distribute such amount by March 15 of the following Plan Year to avoid the
imposition on the Company of an excise tax under Code §4979.  Income or losses
allocable to contributions which are being distributed shall be determined in
accordance with the regulations issued under Code §401(k). For this purpose,
income or loss generally shall be limited to income or loss for the Plan Year
for which the contributions were made, and income or loss for the Plan Year of
distribution will not be included.  However, distributions made in 2007 or 2008
with respect to the 2006 and 2007 Plan Years will include income or loss for the
year of distribution.  The amount which would otherwise be distributed pursuant
to this subsection shall be reduced by the amount previously distributed to the
Participant pursuant to Sec. 5.11 for the same Plan Year. Beginning with
distributions in 2009 with respect to the 2008 Plan Year and continuing with
respect to such distributions in future years, income or loss shall be limited
to the income or loss for the Plan Year

 

22

--------------------------------------------------------------------------------


 

for which the contributions were made, and income or loss for the Plan Year of
distribution will not be included.

 

(f)            No Matching Contributions will be provided with respect to excess
Before Tax Deposits that are distributed pursuant to paragraph (2) of subsection
(e).  However, excess Before Tax Deposits which are recharacterized as catch-up
deposits will remain eligible for matching.  Any Matching Contributions made
with respect to Before Tax Deposits which are distributed because they exceed
the limitations under this section shall be forfeited and applied as provided in
Sec. 5.8.  The amount forfeited shall be adjusted for income or losses
attributable thereto, determined as provided in subsection (e).

 

Sec. 5.13               Adjustment of Matching Contributions, After Tax
Deposits, and Retirement Contributions Required by Code § 401(m).  If necessary
to satisfy the requirements of Code §401(m), Matching Contributions, Retirement
Contributions, and After Tax Deposits shall be adjusted as follows:

 

(a)           If the requirements of either paragraph (1) or (2) are satisfied,
then no further action is needed under this section:

 

(1)           The average contribution percentage of Highly Compensated
Employees for the current Plan Year is not more than 1.25 times the average
contribution percentage of non-Highly Compensated Employees for the current Plan
Year.

 

(2)           The excess of the average contribution percentage of Highly
Compensated Employees for the current Plan Year over the average contribution
percentage of non-Highly Compensated Employees for the current Plan Year is not
more than two percentage points, and the average contribution percentage of
Highly Compensated Employees for the current Plan Year is not more than 2 times
the average contribution percentage of non-Highly Compensated Employees for the
current Plan Year.

 

(b)           Average contribution percentages will be determined as follows:

 

(1)           A Participant’s contribution percentage for a Plan Year is the
amount in (A) divided by the amount in (B):

 

(A)          The Participant’s Matching Contributions, Retirement Contributions,
and After-Tax Deposits for that Plan Year, reduced by any Matching Contributions
forfeited under Sec. 5.11(e) or Sec. 5.12(f).

 

(B)           The Participant’s Testing Wages for said Plan Year.

 

(2)           The average contribution percentage for Highly Compensated
Employees or non-Highly Compensated Employees for a Plan Year is the average of
the individual percentages for all such employees who were eligible to make
Before Tax Deposits during that Plan Year.

 

23

--------------------------------------------------------------------------------


 

(3)           The individual and average contribution percentages shall be
calculated to the nearest one-hundredth of one percent.

 

(c)           If neither of the requirements of subsection (a) is satisfied,
then Matching Contributions, Retirement Contributions, and After Tax Deposits
with respect to Highly Compensated Employees shall be reduced as follows:

 

(1)           Determine excess amount with respect to each Highly Compensated
Employee.  The Company will determine the maximum individual contribution
percentage which could be allowed and still satisfy (a)(1) or (a)(2).  For each
Highly Compensated Employee whose actual contribution percentage was higher than
the maximum individual percentage, the Company will determine the amount of
excess contributions (i.e. the amount by which the individual’s actual After Tax
Deposits, Retirement Contributions, and Matching Contributions exceeds what they
would have been if limited to the maximum permitted contribution percentage).

 

(2)           Add up excess amount for Highly Compensated Employees.  Rather
than distribute amounts determined in (1) to the individuals whose After Tax
Deposits, Retirement Contributions, and Matching Contributions exceeded the
maximum permitted contribution percentage, these amounts will be added together
to determine an aggregate amount of excess contributions.

 

(3)           Distribute Excess Contributions.  Reduce After Tax Deposits,
Retirement Contributions, and Matching Contributions of the Highly Compensated
Employee who received the highest dollar amount to the amount contributed for
the Highly Compensated Employee with the next highest dollar amount.  Continue
making such reductions until the aggregate amount of reductions equals the total
determined in (2).  To the extent possible, the reduction shall be accomplished
by reducing After Tax Deposits, and then by reducing Matching Contributions.

 

(d)           Amounts by which a Participant’s After Tax Deposits, Matching
Contributions, and Retirement Contributions are reduced pursuant to (c) shall be
adjusted for income or loss as provided in Sec. 5.12(e) and applied as follows:

 

(1)           Any excess After Tax Deposits and the vested portion of any excess
Matching Contributions and Retirement Contributions will be distributed to the
Participant.  For this purpose, the vested percentage will be the percent that
would have been vested if the Participant’s Termination of Employment had
occurred on December 31 of the Plan Year for which the excess amounts were
contributed.

 

(2)           The non-vested portion of the excess Matching Contributions and
Retirement Contributions shall be forfeited and applied as provided in Sec. 5.8.

 

(e)           Reductions, distributions, and Forfeitures required by this
section for any Plan Year shall occur no later than December 31 of the following
Plan Year.  Furthermore, the

 

24

--------------------------------------------------------------------------------


 

Company shall attempt to complete such adjustments by March 15 of the following
Plan Year to avoid imposition on the Company of an excise tax under Code §4979.

 

(f)            At any time during the Plan Year, the Company may estimate of the
amount of Matching Contributions and After Tax Deposits for Highly Compensated
Employees that will be permitted under this section and may reduce Matching
Contributions and After Tax Deposits for Highly Compensated Employees to the
extent the Company determines in its sole discretion to be necessary to satisfy
at least one of the requirements in subsection (a).

 

25

--------------------------------------------------------------------------------


 

ARTICLE VI

 

INVESTMENT FUNDS AND ACCOUNTS

 

Sec. 6.1                  Accounts for Participants.  The following Accounts may
be established under the Plan for a Participant:

 

(a)           A Before Tax Deposit Account, to which Before Tax Deposits and
Special Deposits shall be credited.

 

(b)           A Matching Contribution Account, to which Matching Contributions
shall be credited.

 

(c)           A Retirement Account, to which Retirement Contributions for Group
B Participants shall be credited.

 

(d)           An After Tax Deposit Account, to which After Tax Deposits shall be
credited.

 

(e)           A Basic Contribution Account, to which Basic Contributions were
credited in the past.

 

(f)            A Rollover Account, to which Rollover Deposits shall be credited.

 

(g)           An After-Tax Rollover Account, to which after-tax Rollover
Deposits shall be credited (see Sec. 5.5).

 

Multiple such Accounts may be established for a Participant if deemed advisable
by the Company.

 

Sec. 6.2                  Valuation of Accounts. As of each Valuation Date, each
Account shall be adjusted to reflect the effect of investment gains or losses,
income, contributions, distributions, forfeitures, transfers, loans and all
other transactions with respect to that Account since the next preceding
Valuation Date.

 

Sec. 6.3                  Investment of Accounts.  Accounts shall be invested as
follows:

 

(a)           Matching Contribution Accounts shall be invested in the Bemis
Stock Fund.  The Bemis Stock Fund shall be invested primarily in shares of Bemis
Stock, but the Trustee may maintain a portion in cash, cash equivalents, or
other investments. At any time after completing three years of Aggregate
Continuous Service, a Participant may elect that all or any part of his or her
Matching Contribution Account or future Matching Contributions be invested in
one or more of the Investment Funds established pursuant to subsection (b).  A
Participant may make multiple such elections.  On and after January 1, 2007, a
Participant who made such an election may at any time direct that all or any
part of his or her Matching Contribution Account which is invested in other
Investment Funds be transferred back into the Bemis Stock Fund.  (Prior to
January 1, 2007, amounts which were transferred out of the Bemis Stock Fund
could not be transferred back in.)Investment elections under this subsection may
also be made by (i) a Beneficiary of a deceased Participant,

 

26

--------------------------------------------------------------------------------


 

regardless of the Participant’s length of service, and (ii) an alternate payee
pursuant to a qualified domestic relations order who has an Account with respect
to a Participant who has completed at least three years of Aggregate Continuous
Service.

 

(b)          The Company shall determine the Investment Funds which shall be
available for investment of Before Tax Deposit Accounts, After Tax Deposit
Accounts, Retirement Accounts, Basic Contribution Accounts, Rollover Accounts,
and any amounts transferred out of the Bemis Stock Fund pursuant to subsection
(a).  The Company may add or delete Investment Funds from time to time. 
Participants may direct how these Accounts will be allocated among the
Investment Funds.  Investment elections under this subsection may also be made
by (i) a Beneficiary of a deceased Participant, and (ii) an alternate payee who
has an Account pursuant to a qualified domestic relations order.

 

(c)           All investment directions shall be in accordance with such
rules and regulations as the Company, Trustee, or recordkeeper may establish
from time to time for this purpose.  Each investment election shall be in effect
until a new investment election is made by the Participant.

 

(d)           If a Participant fails to provide directions as to the investment
of said Accounts, the Company may designate one or more investment vehicles to
be used.  Effective December 1, 2006, the Company intends to use investment
vehicles that qualify as “qualified default investment alternatives” pursuant to
§404(c)(5) of ERISA and any applicable regulations.

 

Sec. 6.4                  Transfers From Other Plans.  If a person who was
formerly a participant in another qualified defined contribution plan sponsored
by a Participating Employer transfers to a position as a Qualified Employee
under this Plan, the Company may but is not required to arrange for transfer of
his or her accounts under the other plan to the Trust Fund for this Plan. 
Amounts transferred from an account under another such plan will be credited to
the comparable Account under this Plan (as determined by the Company in its sole
discretion) and thereafter will be subject to the provisions of this Plan with
regard to the successor Account.

 

Sec. 6.5                  Participant Statements.  Effective for Plan Years
beginning after December 31, 2006, the Company shall cause each Participant to
be provided with a statement of Account balances at least on a quarterly basis
each Plan Year in accordance with applicable regulations issued by the
Department of Labor or Internal Revenue Service.

 

27

--------------------------------------------------------------------------------


 

ARTICLE VII

 

DESIGNATION OF BENEFICIARY

 

Sec. 7.1                  Persons Eligible to Designate.  Any Participant may
designate a Beneficiary to receive any amount payable from the Trust Fund as a
result of the Participant’s death.  The Beneficiary may be one or more persons,
natural or otherwise. By way of illustration, but not by way of limitation, the
Beneficiary may be an individual, trustee, executor, or administrator.  A
Participant may also change or revoke a designation previously made, without the
consent of any Beneficiary named therein.

 

Sec. 7.2                  Form and Method of Designation.  Any designation or a
revocation of a prior designation of Beneficiary shall be filed in accordance
with procedures approved by the Company.  Such procedures may permit Beneficiary
designation forms to be filed electronically and/or on paper, and may require
the forms to be filed with the Company or with a recordkeeper or other agent
designated by the Company.  The Company and all other parties involved in making
payment to a Beneficiary may rely on the latest Beneficiary designation on file
at the time of payment or may make payment pursuant to Sec. 7.3 if an effective
designation is not on file, shall be fully protected in doing so, and shall have
no liability whatsoever to any person making claim for such payment under a
subsequently filed designation of Beneficiary or for any other reason.

 

Sec. 7.3                  No Effective Designation.  If no effective designation
of Beneficiary by a deceased Participant is on file, the Beneficiary shall be
the person or persons surviving the Participant in the first of the following
classes in which there is a survivor, share and share alike:

 

(a)           The Participant’s spouse.

 

(b)           The Participant’s children, except that if any children predecease
the Participant but leave issue surviving the Participant, such issue shall take
by right of representation the share their parent would have taken if living.

 

(c)           The Participant’s parents.

 

(d)           The Participant’s brothers and sisters.

 

(e)           The Participant’s personal representative (executor or
administrator).

 

Determination of the identity of the Beneficiary in each case shall be made by
the Company.  To the extent the federal Defense of Marriage Act is applicable
and enforceable as federal law so that a same sex marriage is not recognized as
a marriage, the Plan does not recognize a same sex marriage for purposes of
determining the “spouse” under Plan provisions even if such a marriage is
recognized under state law.

 

Sec. 7.4                  Beneficiary May Not Designate.  No Beneficiary may
designate a successor Beneficiary.  If a Beneficiary of a deceased Participant
dies before receiving all benefits to which the Beneficiary is entitled, the
remaining benefits shall be paid to the personal representative (executor or
administrator) of the deceased Beneficiary. However, an alternate payee under a
Qualified

 

28

--------------------------------------------------------------------------------


 

Domestic Relations Order may designate a Beneficiary to receive benefits in the
event of the alternate payee’s death.

 

Sec. 7.5                  Special Requirements for Married Participants. 
Notwithstanding the provisions of Sec. 7.1, if a Participant is married at the
time of the Participant’s death, the Participant’s Beneficiary shall be his or
her spouse unless the spouse has consented in writing to the designation of a
different Beneficiary, the spouse’s consent acknowledges the effect of such
designation, and the spouse’s consent is witnessed by a representative of the
Plan or a notary public. The previous sentence shall not apply if it is
established to the satisfaction of the Company that such consent cannot be
obtained because there is no spouse, because the spouse cannot be located, or
because of such other circumstances as may be prescribed by federal regulations.
Any consent of a spouse under this section shall be irrevocable.

 

29

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

BENEFIT REQUIREMENTS

 

Sec. 8.1                                                     Benefits on
Retirement or Disability.  If a Participant’s Termination of Employment is due
to Normal Retirement or Disability Retirement, the Participant shall receive the
value of his or her Accounts. The benefits shall be paid at the times and in the
manner determined under Article IX.

 

Sec. 8.2                                                     Other Termination
of Employment.  If a Participant’s Termination of Employment occurs (for any
reason other than his death) under circumstances such that he or she is not
entitled to a benefit under Sec. 8.1, he or she shall be entitled to a benefit
equal to the vested percentage of the value of his or her Matching Contribution
Account, Retirement Account, and Basic Contribution Account and the total value
of his or her other Accounts, subject to the following:

 

(a)                                  If a Participant’s Termination of
Employment occurs on or after January 1, 2002, the vested percentage shall
depend on the number of his or her Years of Aggregate Continuous Service at the
time of the Termination of Employment, as follows:

 

Vesting Schedule

 

Years of Aggregate

 

 

 

Continuous Service

 

Vested Percentage

 

 

 

 

 

Less than 3 years

 

0

%

 

 

 

 

3 years or more

 

100

%

 

(b)                                 If the Administrator determines that any
portion of the Matching Contribution Account, Retirement Account or Basic
Contribution Account is not vested when the Participant’s Termination of
Employment occurs, then such non-vested portion shall become a forfeiture and
will be applied as provided in Section 5.8 upon the first to occur of: (a) a
distribution of the Participant’s entire vested Account Balances or (b) the
Participant incurs a Recognized Break in Service of 60 consecutive months.
Amounts so forfeited are referred to herein as “Forfeitures”.

 

(c)                                  If a Participant whose Account was
forfeited under subsection (b) is subsequently reemployed before incurring a
Recognized Break In Service of at least 60 months duration, a Matching
Contribution Account, Retirement Account, and Basic Contribution Account shall
be reinstated, to which he or she shall be entitled if and to the extent vested
in accordance with the provisions of this Article upon subsequent Termination of
Employment. The initial value of such Account shall be equal to the amount
forfeited under subsection (b).

 

(d)                                 The amount required to reinstate an Account
pursuant to subsection (c) shall be provided from the following sources in the
priority indicated:

 

(1)                                  Forfeitures for the Plan Year.

 

30

--------------------------------------------------------------------------------


 

(2)                                  Employer contributions.

 

(e)                                  The benefit under this section shall be
paid at the times and in the manner determined under Article IX.

 

(f)                                    Notwithstanding requirements of this Sec.
8.2 to the contrary, any Participant who is not a Highly Compensated Employee
and transfers employment to a non-U.S. affiliate of the Company shall become
immediately 100% vested in his or her Accounts upon such transfer.

 

Sec. 8.3                                                     Death.  If a
Participant’s Termination of Employment is the result of his or her death, the
Participant’s Beneficiary shall be entitled to a benefit equal to the value of
the sum of the Participant’s Accounts. If a Participant’s death occurs after
Termination of Employment, the Participant’s Beneficiary shall be entitled to
such benefit as the Participant would have been entitled thereafter from the
Trust Fund had the Participant lived.  Benefits to which Beneficiaries become
entitled under this section shall be paid at the times and in the manner
determined under Article IX.

 

31

--------------------------------------------------------------------------------


 

ARTICLE IX

 

DISTRIBUTION OF BENEFITS

 

Sec. 9.1                                                     Time and Method of
Payment.  Except as provided in Sec. 9.2, the benefit to which a Participant or
Beneficiary may become entitled under Article VIII shall be distributed in a
single sum or in installments at such time and according to such method as he or
she elects, subject to the following:

 

(a)                                  Distributions to which a Participant is
entitled may begin at any time after his or her Termination of Employment, but
must begin not later than his required beginning date, subject to the following:

 

(1)                                  Distribution may be made in (i) a single
sum, or (ii) annual or more frequent installments (or a combination thereof) as
elected by the Participant.

 

(2)                                  Pursuant to Code §401(a)(14), a Participant
has the right to receive distributions from the Plan at age 65 (or at
Termination of Employment, if later).  Such distributions will be made upon
receipt of proper instructions from the Participant.

 

(3)                                  A Participant’s “required beginning date”
is April 1 of the Plan Year following the later of (i) the Plan Year in which
the Participant attains age 70½, or (ii) the Plan Year in which the
Participant’s Termination of Employment occurs.  However, if the Participant is
a 5% owner, as described in Code §416, the required beginning date is April 1
following the Plan Year he or she reaches age 70½, regardless of whether he or
she has had a Termination of Employment.

 

(b)                                 For distributions made for calendar years
beginning on or after January 1, 2003, the Plan will apply the minimum
distribution and incidental death benefit requirements of Code §401(a)(9) in
accordance with Treas. Reg. §1.401(a)(9)-1 through §1.401(a)(9)-9. These
requirements will override any distribution options in the Plan that are
inconsistent with §401(a)(9). (Distributions during 2002 were determined under
Code §401(a)(9) regulations proposed on January 17, 2002.)

 

(c)                                  The amount distributed to a Participant for
the calendar year preceding his or her required beginning date and for each
subsequent calendar year shall not be less than the amount required by Treas.
Reg. §1.401(a)(9)-5.  The distribution for the calendar year preceding the
individual’s required beginning date must be paid not later than the required
beginning date.  The distribution for each subsequent year must be paid not
later than December 31st of that year.

 

(d)                                 If the Participant dies after his or her
required beginning date and after beginning to receive payments in installments,
the remaining payments shall be made to the Beneficiary in annual amounts at
least equal to the minimum amount required by Treas. Reg. §1.401(a)(9)-5.

 

32

--------------------------------------------------------------------------------


 

(e)                                  If the Participant dies before his or her
required beginning date, the Participant’s Accounts shall be distributed to the
Beneficiary not later than December 31 of the year containing the fifth
anniversary of the Participant’s death, subject to the following:

 

(1)                                  Distributions to a Beneficiary may extend
beyond five years from the death of the Participant if they are in the form of
installment payments over a period not exceeding the Beneficiary’s life
expectancy, provided such payments begin not later than December 31 of the year
following the year in which the Participant’s death occurred.

 

(2)                                  If a Beneficiary is the surviving spouse of
the Participant, payments to that surviving spouse pursuant to paragraph
(1) need not commence until December 31 of the year in which the Participant
would have reached age 70½.

 

(f)                                    If a Beneficiary of a deceased
Participant dies before receiving all benefits to which the Beneficiary is
entitled under the Plan, any remaining amount shall be paid to the personal
representative (executor or administrator) of the deceased Beneficiary promptly
after the Beneficiary’s death.

 

(g)                                 If more than one Beneficiary is entitled to
benefits following the Participant’s death, the interest of each Beneficiary
shall be segregated into a separate Account for purposes of applying this
section.

 

(h)                                 If distributions are made in installments,
the amount to be distributed each calendar year, beginning with the first
calendar year for which payments are required pursuant to Code §401(a)(9), must
be at least equal to the quotient obtained by dividing the entire interest of
the individual on the most recent Valuation Date preceding the calendar year
(adjusted as may be required by Treasury regulations) by the applicable
distribution period determined under Treas. Reg. §1.401(a)(9)-5.

 

(i)                                     Pursuant to the Worker, Retiree and
Employer Recovery Act of 2008 (“WRERA”), the minimum distribution requirements
of Code §401(a)(9) were waived for 2009.  This Plan will be administered in
accordance with WRERA and any applicable regulations or other guidance regarding
such waiver, including IRS Notice 2009-82.  To the extent consistent with these
administrative requirements, minimum distributions and related elections
otherwise scheduled for 2009 are suspended unless an affected Participant or
Beneficiary affirmatively elects to have such payments made during 2009.

 

Sec. 9.2                                                     Accounts Totaling
$5,000 or Less.  If the total value of the Accounts of a Participant (or a
Beneficiary following the Participant’s death) is $5,000 or less prior to the
time distributions are to commence, a single-sum distribution shall be made to
the Participant (or Beneficiary) as soon as administratively feasible following
the Participant’s Termination of

Employment or death.  Certain distributions pursuant to this section are subject
to automatic rollover pursuant to Sec. 9.14(f).

 

33

--------------------------------------------------------------------------------


 

Sec. 9.3                                                     Form of
Distribution.  Single sum distributions from Matching Contribution Accounts and
Retirement Accounts shall be distributed in shares of Company Stock or in cash,
as elected by the recipient.  If a Participant so elects, any portion of his or
her Matching Contribution Account that was transferred from the Bemis Stock Fund
to other investment funds will be reinvested in shares of Bemis Stock
immediately prior to distribution, and the shares distributed in kind as part of
the single sum distribution. Installment distributions from Matching
Contribution Accounts and Retirement Accounts shall be made in cash. All
distributions from other Accounts shall be made in cash.

 

Sec. 9.4                                                     Dividend
Withdrawals.  A Participant who has completed three or more years of Aggregate
Continuous Service may elect each Plan Year to withdraw dividends on Bemis Stock
held in his or her Matching Contribution Account.  Such withdrawals are subject
to the following:

 

(a)                                  Elections may be made or modified at any
time.

 

(b)                                 If a Participant elects such withdrawals,
the dividends will be distributed on (or shortly after) the dividend payment
date. Such distributions may be made by the Trustee or directly by the Company.

 

(c)                                  If a Participant elects not to withdraw
dividends (or does not make any election), dividends will remain in the Trust
Fund where they will be reinvested in the Bemis Stock Fund.

 

(d)                                 Such elections may also be made by
Participants who are former employees and Beneficiaries of deceased
Participants.

 

Sec. 9.5                                                     Withdrawals.  A
Participant may request a cash withdrawal prior to his or her Termination of
Employment in accordance with the following:

 

(a)                                  A Participant who has attained age 59 ½ may
withdraw all or any portion of his or her Before-Tax Deposit Account, Basic
Contribution Account, Retirement Account, Matching Contribution Account,
After-Tax Deposit Account, Rollover Account and/or After-Tax Rollover Account by
making a request to make such a withdrawal.  A Participant may not make more
than one such withdrawal in any one Plan Year.  A Participant who has attained
age 59 ½ must have made a withdrawal under this subsection (a) before seeking a
hardship withdrawal under subsection (c).  Any withdrawal from a Participant’s
Basic Contribution Account, Retirement Account and/or Matching Contribution
Account under this subsection (a) shall be limited to vested amounts under such
Account(s).  A Participant’s withdrawal under this provision shall not affect
his or her continuing participation in the Plan.

 

(b)                                 A Participant may at any time withdraw all
or any part of his or her After-Tax Deposit Account, Rollover Account or
After-Tax Rollover Account.  A Participant may not make more than one such
withdrawal in any one Plan Year. Hardship withdrawals under subsection (c) shall
not be permitted unless the Participant has previously withdrawn or concurrently
withdraws the entire amount held in his or her After-Tax Deposit Account,
Rollover Account and After-Tax Rollover Account.

 

34

--------------------------------------------------------------------------------


 

(c)                                  Except as provided in Sec. 9.5(a), a
withdrawal may be made from his or her Before-Tax Deposit Account only to meet a
financial hardship.

 

(1)                                  A hardship withdrawal will be permitted to
the extent that the Company deems (from the hardship withdrawal request
information) that both of the following requirements are met:

 

(A)                              The distribution must be made on account of one
of the following reasons:

 

(i)                                     Medical expenses described in Code
§213(d) incurred or to be incurred by the Participant, the Participant’s spouse,
or any dependents of the Participant, as defined in Code §152.

 

(ii)                                  Purchase (excluding mortgage payments) of
the principal residence of the Participant.

 

(iii)                               Payment of tuition, related educational
fees, and room and board expenses for the next 12 months of post-secondary
education for the Participant, or for his or her spouse, children or dependents.

 

(iv)                              The need to prevent eviction of the
Participant from his or her principal residence or mortgage foreclosure on such
residence.

 

(v)                                 Payments for burial or funeral expenses for
the Participant’s deceased parent, spouse, children, or dependents (as defined
in Code §152 but without regard to Code §152(d)(1)(B).

 

(vi)                              Expenses for the repair of damage to the
Participant’s primary residence that would qualify for the casualty deduction
under Code §165 (determined without regard to whether the loss exceeds 10% of
adjusted gross income).

 

(vii)                           Any other reason designated by Secretary of the
Treasury or his delegate as constituting a “deemed immediate and heavy financial
need” for purpose of Code §401(k).

 

(B)                                All of the following requirements must be
satisfied:

 

(i)                                     The amount of the distribution cannot
exceed the amount of the immediate and heavy financial need of the Participant,
including any amount required to cover taxes the Participant can reasonably be
expected to incur in connection with the distribution.  The Plan recordkeeper
may reasonably rely on the Participant’s representation as to that amount.

 

35

--------------------------------------------------------------------------------


 

(ii)                                  The Participant must have obtained all
withdrawals, distributions (including dividend distributions under Sec. 9.4) and
loans currently available under the Plan and all other plans maintained by the
Company or an Affiliate (except to the extent that obtaining such a loan would
fail to alleviate the hardship or the repayment of any such loan would itself
give rise to a financial hardship).

 

(iii)                               The Participant’s Before-Tax Deposits and
After-Tax Deposits under the Plan and all elective contributions and employee
contributions under all other qualified and non-qualified plans of deferred
compensation maintained by the Company or any Affiliate will be suspended for at
least six months after the receipt of the hardship distribution.

 

(2)                                  Earnings credited to the Participant’s
Before-Tax Deposit Account cannot be withdrawn under this subsection.

 

(d)                                 Requests for withdrawals under this section
shall be submitted to the Plan recordkeeper in such form as the Company has
authorized for this purpose.  Payment of withdrawals under this section shall be
made promptly after the Plan recordkeeper has received and reviewed the form for
completeness, meaning that upon such review the hardship withdrawal shall be
deemed to be authorized and approved by the Company.  The Company shall review
and resolve any issues that the Plan recordkeeper identifies with respect to any
such request.

 

Sec. 9.6                                                     Loans to
Participants.  The Company may authorize a loan to a Participant who makes
application therefor. Each such loan shall be subject to the following
provisions:

 

(a)                                  In no event shall the Company authorize a
loan to a Participant which, together with the unpaid principal and accrued
interest of any other outstanding loan to such Participant, exceeds whichever of
the following amounts is least:

 

(1)                                  50% of the aggregate value of all of the
Participant’s Accounts, to the extent vested.

 

(2)                                  The value of the Participant’s Before Tax
Deposit Account and Rollover Account.

 

(3)                                  $50,000, reduced by the excess, if any, of
(i) the highest outstanding loan balance during the year ending the day before
the loan is made over (ii) the outstanding loan balance on the date the loan is
made.

 

(b)                                 No loan may be for an amount less than
$1,000.  If the amount available for a loan is limited under subsection (a) to
an amount less than $1,000, then no loan may be made.

 

36

--------------------------------------------------------------------------------


 

(c)                                  A Participant may not take out a new loan
if either of the following is the case.

 

(1)                                  He or she already has two outstanding
loans, or

 

(2)                                  He or she has already taken out two new
loans during the current Plan Year.

 

(d)                                 Each loan to a Participant shall be
supported by a promissory note payable to the Trustee.  Each such loan shall be
adequately secured by the Participant’s Accounts.  A loan shall be considered
adequately secured if the loan amount does not exceed one-half of the
Participant’s vested balance in all Accounts on the date the loan is made.

 

(e)                                  Each loan shall bear a reasonable rate of
interest as determined by the Company.

 

(f)                                    Each loan shall provide for the payment
of accrued interest and principal is substantially equal installments no less
frequently than quarterly over a stated term not to exceed five years.  However,
in the case of loan to employee ID #118988 issued on August 1, 2002, a
residential loan with a stated term exceeding five years, as permitted under
Code §72(p)(2)(B)(ii), is authorized under the Plan. All loans shall be repaid
through payroll deductions.  The Participant shall execute any documents
required to authorize payroll deductions.

 

(g)                                 A Participant may prepay a loan anytime by
paying the Trustee the full remaining principal balance and any accrued
interest.  Partial prepayments are not permitted.

 

(h)                                 In accordance with the foregoing standards
and requirements, loans shall be available to all Participants on a reasonably
equivalent basis. All loans shall be governed by such rules and regulations as
the Company may adopt, and applications for loans shall be made on such forms as
the Company may provide or approve for such purpose.

 

(i)                                     The Company or Trustee shall cause to be
furnished to any individual receiving a loan any information required to be
furnished pursuant to the Federal Truth in Lending Act, if applicable, or
pursuant to any other applicable law.

 

(j)                                     Loans to a Participant will come from
his or her Before Tax Deposit Account and/or Rollover Account.  Interest the
Participant pays on the loan will be credited to said Account, and the Account
will be reduced to reflect any loss incurred due to the Participant’s failure to
repay the loan.

 

(k)                                  Failure to pay any installment of interest
or principal on a loan by the end of the calendar quarter following the calendar
quarter in which the payment was due shall constitute a default on the unpaid
balance of the loan.  Notwithstanding the foregoing, if a Participant is on a
Company-approved unpaid leave of absence or a leave of absence where the
Participant receives a rate of pay that is less than the amount of the
installment payments under the terms of the Participant’s loan, no default will
occur for a period of up to one year (or until the end of the leave of absence,
if shorter).  This grace period will not extend the original repayment period

 

37

--------------------------------------------------------------------------------


 

of the loan.  The unpaid loan balance must be either (1) reamortized over the
remaining portion of the original repayment period following the end of such
leave of absence, (2) paid as originally amortized following the end of such
leave of absence with the additional amount owing due to the leave of absence
paid with the last regularly scheduled payment (that is, a balloon payment at
the end of the loan term), (3) paid in double the amount originally amortized
following the end of such leave of absence until the amount owing from the leave
of absence has been paid at which point the originally amortized amount shall be
paid through the end of the original repayment period, or (4) paid in any other
way as permitted by the Code and applicable regulations, as approved by the
Company.  If a Participant is performing military service for the United States,
loan repayments shall be suspended as permitted under Code § 414(u)(4) and no
reamortization will be required (see Sec. 11.11(c)).  In the event one or more
loan payments are missed but no Company-approved leave of absence has occurred,
the affected Participant shall be permitted to make owed payments in any manner
acceptable to the Company by the end of the calendar quarter following the
calendar quarter of such missed loan payment(s) so as to bring the loan current
and avoid default. Events of a default shall also include any other events
identified as such in the Participant’s Note.  Upon a default, the entire loan
balance will be declared to be in default to the extent required by (and in
accordance with) applicable Treasury Regulations.  In the event of a default on
a loan, foreclosure on the Note and application of the Participant’s Account to
satisfy the Note will not occur until the earliest date on which the Participant
or Participant’s Beneficiary is eligible to receive payment of benefits under
Article VIII.

 

(l)                                     The Company may require that upon a
Participant’s Termination of Employment, or at any time thereafter, any
outstanding loan will be satisfied by a reduction of his or her Before Tax
Deposit Account or Rollover Account. Also, if a benefit is payable to the
Participant, and a loan to that Participant is outstanding, the benefit may be
paid in whole or in part by distributing the promissory note relating to said
loan.  The value of the promissory note shall be deemed to equal the unpaid
principal amount on the note.  The Company also may require repayment of an
outstanding loan at any time after the borrower’s Termination of Employment.

 

(m)                               Following a Participant’s death, if the
Participant’s surviving spouse is the Beneficiary, any remaining loan balance
may be paid by the spouse.

 

(n)                                 No loan may be made to a former employee or
to an employee who is not a Qualified Employee.

 

(o)                                 This Sec. 9.6 shall be construed and
administered in a manner that is administratively feasible and consistent with
Code §72(p), ERISA §408(b)(1) and applicable regulatory guidance.

 

Sec. 9.7                                                     Accounting
Following Termination of Employment.  The Participant’s Accounts shall continue
to be invested and valued as provided in Article VI until distributed.

 

Sec. 9.8                                                     Reemployment.
Distributions from the Trust Fund shall cease upon reemployment of a Participant
in a regular position by a Participating Employer, and shall

 

38

--------------------------------------------------------------------------------


 

recommence in accordance with the provisions of this Article upon his or her
subsequent Termination of Employment.

 

Sec. 9.9                                                     Source of
Benefits.  All benefits to which persons become entitled hereunder shall be
provided only out of the Trust Fund and only to the extent that the Trust Fund
is adequate therefor. No benefits are provided under the Plan except those
expressly described herein.

 

Sec. 9.10                                              Incompetent Payee.  If in
the opinion of the Company a person entitled to payments hereunder is disabled
from caring for his or her affairs because of mental condition, physical
condition, or age, payment due such person may be made to such person’s
guardian, conservator, or other legal personal representative upon furnishing
the Company with evidence satisfactory to the Company of such status.  Prior to
the furnishing of such evidence, the Company may cause payments due the person
under disability to be made, for such person’s use and benefit, to any person or
institution then in the opinion of the Company caring for or maintaining the
person under disability.  The Company shall have no liability with respect to
payments so made.  The Company shall have no duty to make inquiry as to the
competence of any person entitled to receive payments hereunder.

 

Sec. 9.11                                              Benefits May Not Be
Assigned or Alienated.  Except as otherwise expressly permitted by the Plan or
required by law, the interests of persons entitled to benefits under the Plan
may not in any manner whatsoever be assigned or alienated, whether voluntarily
or involuntarily, or directly or indirectly.  However, the Plan shall comply
with the provisions of any court order which the Company determines is a
qualified domestic relations order as defined in Code §414(p).  Notwithstanding
any provisions in the Plan to the contrary, an individual who is entitled to
payments from the Plan as an “Alternate Payee” pursuant to a Qualified Domestic
Relations Order may receive a lump-sum payment from the Plan as soon as
administratively feasible, whether or not the Participant is an active employee,
after the Company’s determination that the order is a Qualified Domestic
Relations Order, unless the order specifically provides for payment to be made
at a time later, or in a different form than permitted, under Sec. 9.1.  The
Company may defer distributions from an account subject to a domestic relations
order pending determination that the order is qualified.

 

Sec. 9.12                                              Payment of Taxes.  The
Trustee may pay any estate, inheritance, income, or other tax, charge, or
assessment attributable to any benefit payable hereunder which in the Trustee’s
opinion it shall be or may be required to pay out of such benefit.  The Trustee
may require, before making any payment, such release or other document from any
taxing authority and such indemnity from the intended payee as the Trustee shall
deem necessary for its protection.

 

Sec. 9.13                                              Conditions Precedent.  No
person shall be entitled to a benefit hereunder until his or her right thereto
has been finally determined by the Company nor until he or she has submitted to
the Company or Trustee relevant data and forms they reasonably request,
including, but not limited to, proof of birth or death.

 

Sec. 9.14                                              Rollovers and Transfers
to Other Qualified Plans.  A distributee may elect, at the time and in the
manner prescribed by the Company, to have any portion of an eligible rollover
distribution equal to or greater than $200 paid directly to another eligible
retirement plan specified by the distributee in a direct rollover.  The
following definitions shall be used in administering the provisions of this
Section.

 

39

--------------------------------------------------------------------------------


 

(a)                                  Eligible rollover distribution:  An
eligible rollover distribution is any distribution of all or any portion of the
balance to the credit of the distributee, except that an eligible rollover
distribution does not include:  any distribution that is one of a series of
substantially equal periodic payments (not less frequently than annually) made
for the life (or life expectancy) of the distributee or the joint lives (or
joint life expectancies) of the distributee and the distributee’s designated
Beneficiary, or for a specified period of ten years or more; any distribution to
the extent such distribution is required under Code §401(a)(9), and any hardship
withdrawal.

 

(b)                                 Eligible retirement plan:  An eligible
retirement plan is an individual retirement account described in Code §408(a),
an individual retirement annuity described in Code §408(b), an annuity plan
described in Code §403(a), a qualified trust described in Code §401(a), an
eligible deferred compensation plan described in Code §457(b) maintained by a
governmental entity such as a state, political subdivision of a state, or agency
or instrumentality of a state or political subdivision of a state which agrees
to separately account for amounts transferred from this Plan, and a tax
sheltered annuity contract described in Code §403(b) that accepts the
distributee’s eligible rollover distribution. An eligible retirement plan shall
also include a Roth IRA described in Code §408A.

 

(c)                                  Distributee:  A distributee includes an
employee or former employee.  In addition, the employee’s or former employee’s
surviving spouse or former spouse who is the alternate payee under a qualified
domestic relations order, as defined in Code §414(p), are distributees with
regard to the interest of the spouse or former spouse.

 

(d)                                 Direct rollover:  A direct rollover is a
payment by the Trustee to the eligible retirement plan specified by the
distributee.

 

(e)                                  After-Tax Distributions: Notwithstanding
(b), an eligible rollover distribution of After-Tax Deposits can only be made to
an individual retirement account or annuity, or to another defined contribution
plan qualified under Code §401(a) or §403(a) which separately accounts for the
After-Tax Deposits, in a direct trustee-to-trustee transfer.

 

(f)                                    Automatic rollovers: On or after
March 28, 2005, each lump sum distribution made to a Participant under Sec. 8.2
which is in excess of $1,000 shall be automatically rolled over to an individual
retirement account selected by the Company unless the Participant directs that
the distribution be paid directly to the distributee or rolled over to another
eligible retirement plan.  Automatic rollovers are subject to Code §401(a)(31)
and any applicable Treasury Department or Labor Department guidance interpreting
the automatic rollover requirements.  However, the automatic rollover
requirement does not apply to the following types of lump sum distributions:

 

(1)                                  Death benefits distributed to a surviving
spouse or other Beneficiary.

 

(2)           Distributions to a Participant who has attained Normal Retirement
Age.

 

(g)                                 Distributions For Non-Spouse Beneficiaries. 
A distribution to a Beneficiary who is not the deceased Participant’s surviving
spouse is an eligible rollover distribution if it is transferred directly to a
traditional or Roth individual retirement account or individual retirement
annuity for such Beneficiary (an “inherited IRA”).  Transfers

 

40

--------------------------------------------------------------------------------


 

under this subsection shall be administered in accordance with applicable
regulations and other guidance issued by the Department of Treasury.

 

Sec. 9.15               Nonterminable ESOP Protections.  Because Company Stock
is readily tradable on an established market, the put provisions referred to in
Code §409(h) are not applicable to such stock.  If such stock ceases to be
readily tradable on an established market, said provisions shall become and
remain applicable until such time as such stock resumes being readily tradable
on an established market.

 

Sec. 9.16               Lost Participants.   If reasonable efforts by the
Company to locate a Participant or Beneficiary who is entitled to a benefit
under the Plan are unsuccessful, the Company may forfeit that individual’s
Accounts, without regard to any distribution obligation that might otherwise
exist under Sec. 9.2.  If a distribution check is issued to a Participant or
Beneficiary, the distribution check remains issued and outstanding for more than
180 days, and reasonable efforts by the Company to locate such Participant or
Beneficiary are unsuccessful, the distribution will be re-deposited into the
Plan and treated as a forfeiture.  Any forfeiture resulting from the application
of this section will be applied as provided in Sec. 5.8.  If an individual whose
benefit was forfeited later makes a claim for benefits, the forfeited amounts
will be reinstated at the same dollar amounts as the amounts forfeited,
unadjusted for income, gains, or losses occurring after the forfeiture. Amounts
required to reinstate benefits will come from other forfeitures, to the extent
possible, and then from Company contributions.

 

Sec. 9.17               30 to 180 Day Distribution Notice.  The Company shall
provide Participants with a distribution election form and notice 30 to 180 days
in advance of the date the Participant’s first distribution from the Plan is
made.  These materials shall include the following:

 

(a)                                  An explanation of the right to defer
commencement of benefits and the consequences of failing to defer receipt of
benefits; and

 

(b)                                 The special tax and rollover notice
referenced in Code §402(f).

 

The 30 day advance notice period may be waived by the Participant provided that
the Participant has been clearly informed that he or she has at least 30 days
after receiving the notice to consider the decision of whether or not to elect a
distribution (and, if applicable, a particular distribution option) and the
Participant affirmatively elects a distribution after receiving the notice.

 

Participants may be required to apply for benefits under the Plan before benefit
payments will commence.

 

Sec. 9.18               Disclaimers by Beneficiaries.  A Beneficiary entitled to
all or a portion of a deceased employee’s Accounts may disclaim his or her
interest therein, subject to the following:

 

(a)                                  To be eligible to disclaim, the Beneficiary
must not have received a distribution of all or any portion of the employee’s
Accounts and, in the case of a Beneficiary who is a natural person, must have
attained at least age 21 at the time such disclaimer is signed and delivered.  A
disclaimer shall state that the Beneficiary’s entire interest in the employee’s
Accounts is disclaimed or shall specify what portion thereof is disclaimed.  The
Company shall be the sole judge of the content, interpretation and validity of a
purported disclaimer.

 

41

--------------------------------------------------------------------------------


 

(b)                                 Any disclaimer must be in writing and must
be signed by the Beneficiary making the disclaimer and acknowledged by a notary
public.  To be effective, an original signed copy of the disclaimer must be
actually delivered to the Company following the date of the Participant’s death
but not later than nine months after the date of the Participant’s death.  A
disclaimer shall be irrevocable upon delivery to the Company.  A disclaimer
shall be considered to be delivered to the Company only when it is actually
received by the Company.

 

(c)                                  Upon the filing of a valid disclaimer, the
Beneficiary shall be considered not to have survived the Participant with
respect to the disclaimed interest.  A disclaimer shall not be considered to
violate the prohibition against the assignment or alienation of benefits under
Sec. 9.11, and shall not be considered to be an assignment or alienation of
benefits in violation of any federal law prohibiting the assignment or
alienation of benefits under this Plan.

 

(d)                                 No form of attempted disclaimer that does
not meet the requirements of this Section 9.18 will be recognized by the
Company.

 

42

--------------------------------------------------------------------------------


 

ARTICLE X

 

TRUST FUND

 

Sec. 10.1               Composition.  All sums of money and all securities and
other property received by the Trustee for purposes of the Plan, together with
all investments made therewith, the proceeds thereof, and all earnings and
accumulations thereon, and the part from time to time remaining shall constitute
the “Trust Fund”.  The Company may cause the Trust Fund to be divided into any
number of parts for investment purposes or any other purposes necessary or
advisable for the proper administration of the Plan.

 

Sec. 10.2               Trustee.  The Trust Fund shall be held and invested by
the Trustee.  The selection and appointment of the Trustee shall be made by the
Company.  The Company shall have the right at any time to remove the Trustee and
appoint a successor thereto, subject only to the terms of any applicable trust
agreement.  The Company shall have the right to determine the form and substance
of the trust agreement under which the Trust Fund is held, subject only to the
requirement that it is not inconsistent with the provisions of the Plan.  Any
such trust agreement may contain provisions pursuant to which the Trustee will
make investments on direction of a third party.

 

Sec. 10.3               Compensation and Expenses of Trustee.  The Trustee shall
be entitled to receive such reasonable compensation for its services as may be
agreed upon with the Company.  The Trustee shall also be entitled to
reimbursement for all reasonable and necessary costs, expenses, and
disbursements incurred by it in the performance of its services.  Such
compensation and reimbursements shall be paid from the Trust Fund if not paid
directly by the Participating Employers in such proportions as the Company shall
determine.

 

Sec. 10.4               Investment in Company Stock.  Subject to any applicable
limitations in Sec. 6.3, all or part of the Fund may be invested in Company
Stock.  As required by Treas. Reg. §54.4975-11(b), the portion of the Plan which
is an employee stock ownership plan (i.e. the portion comprised of Matching
Contribution Accounts) shall be invested primarily in Company Stock.  As
required by Code §401(a)(35), the Plan permits Participants who have completed 3
years of Aggregate Continuous Service to diversify their Accounts in the ESOP
portion of the Plan into other investments. These diversification provisions are
intended to satisfy the diversification requirements of Code §401(a)(28)(B), but
they give Participants more investment flexibility than is required by that Code
section.  Subject to the foregoing provisions of this section, the Trustee may
hold a portion of the Company Stock fund in cash, cash equivalents, or
investments other than Company Stock.

 

Sec. 10.5               No Diversion.  The Trust Fund shall be for the exclusive
purpose of providing benefits to Participants under the Plan and their
Beneficiaries and defraying reasonable expenses of maintaining and administering
the Plan.  By way of illustration and not by limitation, such expenses may
include (i) premiums for the bonding of Plan officials required by ERISA and
(ii) reasonable compensation and reimbursement of expenses of the Trust Fund’s,
accountants, legal counsel, and other service providers unrelated to the Company
or the Participating Employers, relating to the establishment and administration
of the Plan and the Trust Fund or keeping the Plan in compliance with legal
requirements.  No part of the corpus or income of the Trust Fund may be used
for, or diverted to, purposes other than the exclusive benefit of employees of
the Participating Employers or their Beneficiaries.  Notwithstanding the
foregoing:

 

43

--------------------------------------------------------------------------------


 

(a)                                  If any contribution or portion thereof is
made by a Participating Employer by a mistake of fact, the Trustee shall, upon
written request of the Company, return such contribution or portion thereof to
the Participating Employer within one year after the payment of the contribution
to the Trustee.  However, earnings attributable to such contribution or portion
thereof shall not be returned to the Participating Employer, but shall remain in
the Trust Fund, and the amount returned to the Participating Employer shall be
reduced by any losses attributable to such contribution or portion thereof.

 

(b)                                 Contributions by the Participating Employers
are conditioned upon the deductibility of each contribution under Code §404.  To
the extent the deduction is disallowed, the Trustee shall, upon written request
of the Company, return such contribution to the Participating Employer within
one year after the disallowance of the deduction. However, earnings attributable
to such contribution (or disallowed portion thereof) shall not be returned to
the Participating Employer, but shall remain in the Trust Fund, and the amount
returned to the Participating Employer shall be reduced by any losses
attributable to such contribution (or disallowed portion thereof).

 

In the case of any such return of contribution, the Company shall cause such
adjustments to be made to the Accounts of Participants as it considers fair and
equitable under the circumstances resulting in the return of such contribution.

 

Sec. 10.6               Voting Bemis Stock.  Before each meeting of stockholders
of the Company, the Company shall cause to be sent to each Participant who has
an Account in the Bemis Stock Fund as of a Valuation Date selected by the
Company, copies of the proxy materials sent to stockholders of record of the
Company.  Each such Participant shall have the right to instruct the Trustee
confidentially on a form prescribed by the Company as to the method of voting on
the propositions submitted to stockholders.  Each such Participant shall have a
number of votes with respect to his Matching Contribution Account and Retirement
Account in the same proportion to the number of full shares of Bemis Stock held
in the Bemis Stock Fund as the value of the portion of the Participant’s
Matching Contribution Account invested in the Bemis Stock Fund bears to the
value of said Fund, all determined as of said Valuation Date.  Under no
circumstances will the Trustee permit a Participating Employer or a
representative thereof to see any confidential voting instructions given by a
Participant to the Trustee.  The Trustee shall tabulate the instructions,
determine the number of votes for and against each proposition, and vote the
shares in proportion to the ratio of votes for and against such proposition. 
The Company may establish a deadline by which individual Participants must give
the Trustee such directions.  The Company may require verification of the
Trustee’s compliance with voting instructions received from Participants by an
independent auditor selected by the Company.

 

Sec. 10.7               Tender or Exchange Offers Regarding Bemis Stock.  As
soon as practicable after the commencement of a tender or exchange offer (an
“Offer”) for shares of Bemis Stock, the Company shall use its best efforts to
cause each Participant who has an Account invested in the Bemis Stock Fund to be
advised in writing of the terms of the Offer, and to be provided with forms by
which the Participant may instruct the Trustee, or revoke such instruction, to
tender shares of Bemis Stock, to the extent permitted under the terms of such
Offer. The Trustee shall follow the directions of each Participant.  The Trustee
shall not tender shares for which no instructions are received.  In advising
Participants of the terms of the Offer, the Company may include statements

 

44

--------------------------------------------------------------------------------


 

from the Board setting forth its position with respect to the Offer.  The giving
of instructions by a Participant to the Trustee to tender shares and the tender
thereof shall not be deemed a withdrawal or suspension from the Plan or a
forfeiture of any portion of such Participant’s interest in the Plan solely by
reason of the giving of such instructions and the Trustee’s compliance
therewith.  The number of shares as to which a Participant may provide
instructions shall be in the same proportion to the total number of shares of
Bemis Stock in the Bemis Stock Fund as the value of the Participant’s Matching
Contribution Account invested in the Bemis Stock Fund (whether or not vested)
bears to the total value of said Fund, all determined as of the close of
business on the day preceding the date on which the Offer is commenced or such
earlier date as shall be designated by the Company as the Company, in its sole
discretion, deems appropriate for reasons of administrative convenience.  Any
securities received by the Trustee as a result of a tender of shares of Bemis
Stock shall be held, and any cash so received shall be invested in short-term
investments, for the account of the Participant with respect to whom shares were
tendered pending any reinvestment by the Trustee, as it may deem appropriate,
consistent with the purposes of the Plan.

 

45

--------------------------------------------------------------------------------


 

ARTICLE XI

 

ADMINISTRATION OF PLAN

 

Sec. 11.1               Administration by Company.  Except as expressly
otherwise provided herein, the Company shall control and manage the operation
and administration of the Plan and make all decisions and determinations
incident thereto.  In carrying out its Plan responsibilities, the Company shall
have discretionary authority to construe the terms of the Plan.  Except in cases
where the Plan expressly requires action on behalf of the Company to be taken by
its board of directors, action on behalf of the Company may be taken by any of
the following:

 

(a)                                  The Board.

 

(b)                                 The chief executive officer of the Company.

 

(c)                                  Any person or persons, natural or
otherwise, or committee, to whom responsibilities for the operation and
administration of the Plan are allocated by the Company, by resolution of the
Board, but action of such person or persons, or committee shall be within the
scope of said allocation.

 

(d)                                 Any person or persons, natural or otherwise,
or committee, to whom responsibilities for the operation and administration of
the Plan are allocated by the Company, by written instrument executed by the
chief executive officer of the Company, but action of such person or persons or
committee shall be within the scope of said allocation.

 

Sec. 11.2               Certain Fiduciary Provisions.  For purposes of the Plan:

 

(a)                                  Any person or group of persons may serve in
more than one fiduciary capacity with respect to the Plan.

 

(b)                                 A Named Fiduciary, or a fiduciary designated
by a Named Fiduciary pursuant to the provisions of the Plan, may employ one or
more persons to render advice with regard to any responsibility such fiduciary
has under the Plan.

 

(c)                                  To the extent permitted by any applicable
trust agreement or group annuity contract a Named Fiduciary with respect to
control or management of the assets of the Plan may appoint an investment
manager or managers, as defined in ERISA, to manage (including the power to
acquire and dispose of) any assets of the Plan.

 

(d)                                 At any time that the Plan has more than one
Named Fiduciary, if pursuant to the Plan provisions fiduciary responsibilities
are not already allocated among such Named Fiduciaries, the Company may provide
for such allocation; except that such allocation shall not include any
responsibility, if any, in a trust agreement to manage or control the assets of
the Plan other than a power under the trust agreement to appoint an investment
manager as defined in ERISA.

 

(e)                                  Unless expressly prohibited in the
appointment of a Named Fiduciary which is not the Company acting as provided in
Sec. 11.1, such Named Fiduciary by written

 

46

--------------------------------------------------------------------------------


 

instrument may designate a person or persons other than such Named Fiduciary to
carry out any or all of the fiduciary responsibilities under the Plan of such
Named Fiduciary; except that such designation shall not include any
responsibility, if any, in a trust agreement to manage or control the assets of
the Plan other than a power under the trust agreement to appoint an investment
manager as defined in ERISA.

 

(f)                                    A person who is a fiduciary with respect
to the Plan, including a Named Fiduciary, shall be recognized and treated as a
fiduciary only with respect to the particular fiduciary functions as to which
such person has responsibility.

 

Each Named Fiduciary, each other fiduciary, each person employed pursuant to
subsection (b) above, and each investment manager shall be entitled to receive
reasonable compensation for services rendered, or for the reimbursement of
expenses properly and actually incurred in the performance of their duties with
the Plan and to payment therefor from the Trust Fund if not paid directly by the
Participating Employers in such proportions as the Company shall determine. 
However, neither the Company nor any person serving as a fiduciary who already
receives full-time pay from any employer or association of employers whose
employees are Participants, or from an employee organization whose members are
Participants, shall receive compensation from the Plan, except for reimbursement
of expenses properly and actually incurred.

 

Sec. 11.3               Evidence.  Evidence required of anyone under this Plan
may be by certificate, affidavit, document, or other instrument which the person
acting in reliance thereon considers to be pertinent and reliable and to be
signed, made, or presented to the proper party.

 

Sec. 11.4               Correction of Errors.  It is recognized that in the
operation and administration of the Plan certain mathematical and accounting
errors may be made or mistakes may arise by reason of factual errors in
information supplied to the Company or Trustee.  The Company shall have power to
cause such equitable adjustments to be made to correct for such errors as the
Company in its discretion considers appropriate.  Such adjustments shall be
final and binding on all persons.  In addition, if after contributions have been
made and allocated, it should appear that, through oversight or a mistake of
fact or law, a Participant (or an employee who should have been considered a
Participant) who should have been entitled to share in such contribution,
receives no allocation or received an allocation which was less than he or she
should have received, the Company may, at its election and in lieu of
reallocating such contribution, make a special make-up contribution for the
Account of such Participant to correct the error.  Similarly, if a Participant
received an allocation which was more than he or she should have received (or an
employee was inappropriately included in the Plan), the Company, at its
election, may reduce the Participant’s Account to correct the error.  Any such
reduction may be used to offset other Participating Employer contributions.
Corrections pursuant to this section shall be adjusted to reflect income or
losses to the extent the Company in its discretion considers appropriate.

 

Sec. 11.5               Records.  Each Participating Employer, each fiduciary
with respect to the Plan, and each other person performing any functions in the
operation or administration of the Plan or the management or control of the
assets of the Plan shall keep such records as may be necessary or appropriate in
the discharge of their respective functions hereunder, including records
required by ERISA or any other applicable law. Records shall be retained as long
as necessary for the proper administration of the Plan and at least for any
period required by ERISA or other applicable law.

 

47

--------------------------------------------------------------------------------


 

Sec. 11.6               Claims Procedure.  The Company shall establish a claims
procedure consistent with the requirements of ERISA.  Such claims procedure
shall provide adequate notice in writing to any Participant or beneficiary whose
claim for benefits under the Plan has been denied, setting forth the specific
reasons for such denial, written in a manner calculated to be understood by the
claimant and shall afford a reasonable opportunity to a claimant whose claim for
benefits has been denied for a full and fair review by the appropriate Named
Fiduciary of the decision denying the claim.  No person claiming a benefit under
the Plan may initiate a civil action regarding a claim until all steps under the
Company’s claims procedure, including appeals, have been completed.

 

Sec. 11.7               Bonding.  Plan personnel shall be bonded to the extent
required by ERISA.  Premiums for such bonding may, in the sole discretion of the
Company, be paid in whole or in part from the Trust Fund.  Such premiums may
also be paid in whole or in part by the Participating Employers in such
proportions as the Company shall determine. The Company may provide by agreement
with any person that the premium for required bonding shall be paid by such
person.

 

Sec. 11.8               Waiver of Notice.  Any notice required hereunder may be
waived by the person entitled thereto.

 

Sec. 11.9               Agent For Legal Process.  The Company shall be the agent
for service of legal process with respect to any matter concerning the Plan,
unless and until the Company designates some other person as such agent.

 

Sec. 11.10             Indemnification.  In addition to any other applicable
provisions for indemnification, the Participating Employers jointly and
severally agree to indemnify and hold harmless, to the extent permitted by law,
each member of the governing body, director, officer, and employee (collectively
referred to herein as “Indemnitee”) of the Participating Employers against any
and all liabilities, losses, costs or expenses (including legal fees) of
whatever kind and nature which may be imposed on, reasonable incurred by, or
asserted against such person at any time by reason of such person’s services as
a fiduciary in connection with the Plan, but only if such person did not act
dishonestly, or in bad faith, or in willful violation of the law or regulations
under which such liability, loss, cost, or expense arises.  The Participating
Employers shall have the right, but not the obligation, to select and control
the defense and settlement of any action against the Indemnitee for which the
Indemnitee may be entitled to indemnification under this provision.

 

Sec. 11.11             Benefits of Reemployed Veterans.   Notwithstanding any
provision of this Plan to the contrary, contributions, benefits and service
credit with respect to Qualified Military Service will be provided in accordance
with Code §414(u).  For this purpose:

 

(a)                                  As provided by Code §414(u), “Qualified
Military Service” means service in the uniformed services (as defined in Chapter
43 of Title 38, United States Code) by an individual if he or she is qualified
under such chapter to reemployment rights with the Company or an Affiliate
following such military service.

 

(b)                                 “USERRA” means the Uniformed Services
Employment and Reemployment Rights Act of 1994 as amended.

 

(c)                                  If an individual returns to employment with
the Company or an Affiliate following a period of Qualified Military Service
under circumstances such that he or she has

 

48

--------------------------------------------------------------------------------


 

reemployment rights under USERRA, and the individual reports for said
reemployment within the time frame required by USERRA, the following provisions
shall apply:

 

(1)                                  The Qualified Military Service shall be
recognized as Aggregate Continuous Service, Years of Eligibility Service, and
Bemis Elapsed Time to the same extent as it would have been if the employee had
remained continuously employed with the Company or an Affiliate rather than
going in the military.

 

(2)                                  If the individual received a distribution
of the benefits accrued under the Plan prior to the Qualified Military Service,
he or she may repay said amount to the Plan.  Any such repayment must be made
not later than five years after the individual’s reemployment date.

 

(3)                                  The individual may make Before Tax Deposits
in an amount equivalent to the contributions that would have been permitted if
he or she had remained at the Company or an Affiliate during the period of
Qualified Military Service.  Any such contributions must be made not later than
five years after the individual’s reemployment date.  If the individual returns
to the Company or an Affiliate and has a subsequent Termination of Employment
before making part or all of the contributions permitted by this subsection, he
or she may make the remaining contributions on an after tax basis.

 

(4)                                  The Participating Employers will match
contributions made under paragraph (3) on the same basis as if the individual
had made them during the period while he or she was in the military.

 

(5)                                  If the individual is a Group B Participant
and the period of Qualified Military Service is in 2006 or later, the
Participating Employers will make Retirement Contributions on the same basis as
if the individual had remained with a Participating Employer rather than going
in the military.

 

(6)                                  Contributions permitted or required by
paragraphs (3), (4), and (5) shall be determined on the basis of the Certified
Earnings the individual would have received (including reasonable cost of living
adjustments) during the period of Qualified Military Service.

 

(7)                                  If the individual had an outstanding loan
from the Plan at the time he or she entered military service:

 

(A)                              Loan payments are not required during the
period of Qualified Military Service.

 

(B)                                Upon reemployment, loan payments resume at
the rate effect before the Qualified Military Service.

 

(C)                                The loan term is extended, so that it is
equal to the original loan term plus the period of Qualified Military Service.

 

49

--------------------------------------------------------------------------------


 

(D)                               If the Participant so requests, the interest
rate on the loan will be limited to 6%.

 

(d)                                 Heroes Earnings Assistance and Relief Tax
Act (the “HEART Act”).  The Plan shall comply with the provisions of the HEART
Act, which amended certain provisions of USERRA.  The HEART Act is generally
effective January 1, 2007 and provides as follows:

 

(1)                                  Death Benefits.  If a Participant dies
while performing Qualified Military Service, the Participant’s survivors shall
receive the same benefits under the Plan as if the Participant died while
employed by a Participating Employer. This rule does not, however, require
survivors to be provided with any additional benefit accruals related to the
period of Qualified Military Service.

 

(2)                                  Shift Differential Pay.  If a Participant
is receiving shift differential pay, he or she may make Before Tax Deposits out
of the shift differential pay.  After December 31, 2008, shift differential pay
shall be treated as Certified Earnings and Testing Wages under the Plan.

 

(3)                                  Distributions.  If a Participant is
performing Qualified Military Service for at least 30 days, he or she may take a
distribution of part or all of his or her Before Tax Deposits under the Plan as
if he or she had a Termination of Employment. However, a Participant receiving
differential wage payments who takes a distribution described in this paragraph
(3) cannot make Before Tax Deposits for six months following the date of the
distribution.

 

(e)                                  Limitation on Veteran Benefits, Rights and
Privileges. The foregoing provisions are intended to provide the benefits
required by federal veterans laws, including but not limited to USERRA and the
HEART Act, and are not intended to provide any other benefits.  This
Section 11.11 shall be construed consistently with said intent.

 

Sec. 11.12             Leased Employees.  “Leased Employees” within the meaning
of Code §414(n)(2) and individuals who would meet those requirements but for
failure to complete a year of leased service shall be counted as employees for
purposes of determining Years of Eligibility Service and Aggregate Continuous
Service. Leased Employees may not become Participants or accrue benefits under
the Plan.  “Leased Employee” means any person (other than an employee of the
recipient) who, pursuant to an agreement between the recipient and any other
person (“leasing organization”), has performed services for the recipient (or
for the recipient and related persons determined in accordance with Code
§414(n)(6)) on a substantially full-time basis for a period of at least one
year, and such services are performed under primary direction or control by the
recipient. Contributions or benefits provided a leased employee by the leasing
organization which are attributable to service performed for the recipient
employer shall be treated as provided by the recipient employer.

 

Sec. 11.13             Electronic Notices.  Effective for Plan Years beginning
after December 31, 2006, the Plan is permitted to use an electronic medium to
provide applicable notices for Participants in the Plan to make elections
consistent with the standards set forth in Treasury Regulation

 

50

--------------------------------------------------------------------------------


 

§1.401(a)-21.  For any notice or election that must be provided in written form,
this regulation generally establishes the exclusive rules for providing such
communication through the use of an electronic medium.  For any notice or
election that is not required to be provided in written form, this regulation
functions as a safe harbor.

 

51

--------------------------------------------------------------------------------


 

ARTICLE XII

 

AMENDMENT, TERMINATION, MERGER

 

Sec. 12.1               Amendment.  Subject to the non-diversion provisions of
Sec. 10.5, the Company, by action of the Board, or by action of a person or
persons so authorized by resolution of the Board, may amend the Plan at any time
and from time to time.  No amendment of the Plan shall have the effect of
changing the rights, duties, and liabilities of any Trustee without its written
consent.  Also, no amendment shall divest a Participant or Beneficiary of
Accounts accrued prior to the amendment.

 

Sec. 12.2               Amendment to Vesting Schedule.  If an amendment to the
Plan changes the vesting schedule of the Plan, each Participant having not less
than three years of Aggregate Continuous Service by the end of the election
period with respect to such amendment shall be permitted within such election
period to elect to have his or her vested percentage computed under the Plan
without regard to such amendment.  Each such election shall be made in writing
by filing with the Company within the election period a form available from the
Company for the purpose. The election period shall be a reasonable period
determined by the Company commencing not later than the date the amendment is
adopted and shall be in conformance with any applicable regulation prescribed by
the Secretary of Labor or the Secretary of the Treasury. However, no election
need be provided for any Participant whose vested percentage under the Plan, as
amended, cannot at any time be less than his vested percentage determined
without regard to such amendment.

 

Sec. 12.3               Reorganizations of Participating Employers.  In the
event two or more Participating Employers are consolidated or merged or in the
event a Participating Employer acquires the assets of another Participating
Employer, the Plan shall be deemed to have continued, without termination and
without a complete discontinuance of contributions, as to all the Participating
Employers involved in such reorganization and their employees.  In such event,
in administering the Plan the corporation resulting from the consolidation, the
surviving corporation in the merger, or the employer acquiring the assets shall
be considered as a continuation of all of the Participating Employers involved
in the reorganization.

 

Sec. 12.4               Permanent Discontinuance of Contributions.  The Company,
by action of the Board, may direct the complete discontinuance of all
Contributions and Deposits by all Participating Employers and Participants under
the Plan.  In such event, notwithstanding any provisions of the Plan to the
contrary, (i) no employee shall become a Participant after such discontinuance
and (ii) each Participant in the employ of a Participating Employer at the time
of such discontinuance shall be 100% vested in his or her Accounts.  Subject to
the foregoing, all of the provisions of the Plan shall continue in effect, and
upon entitlement thereto distributions shall be made in accordance with the
provisions of Article IX.  This section is not applicable if one Participating
Employer discontinues its contributions while one or more other Participating
Employers continue contributing.

 

Sec. 12.5               Termination.  The Company may terminate the Plan as
applicable to all Participating Employers and their employees.  After such
termination no employee shall become a Participant, and no Contributions or
Deposits shall be made.  Each Participant in the employ of a Participating
Employer at the time of such termination shall be 100% vested in his or her
Accounts, and shall be entitled to a benefit equal to the value of those
Accounts.  Distributions shall be made

 

52

--------------------------------------------------------------------------------


 

promptly after the Plan termination.  In preparation for said distributions, the
Company may arrange for liquidation of the Investment Funds.  The Plan and any
related trust agreement or group annuity contract shall continue in force for
the purpose of making such distributions.

 

Sec. 12.6               Partial Termination.  If there is a partial termination
of the Plan, by operation of law, by amendment of the Plan, or for any other
reason, which partial termination shall be confirmed by the Company, each
Participant with respect to whom the partial termination applies shall be 100%
vested in his or her Accounts.  Subject to the foregoing, all of the provisions
of the Plan shall continue in effect as to each such Participant, and upon
entitlement thereto distributions shall be made in accordance with the
provisions of Article IX.

 

Sec. 12.7               Merger, Consolidation, or Transfer of Plan Assets.  In
the case of any merger or consolidation of the Plan with any other plan, or in
the case of the transfer of assets or liabilities of the Plan to any other plan,
provision shall be made so that each Participant and Beneficiary would (if such
other plan then terminated) receive a benefit immediately after the merger,
consolidation, or transfer which is equal to or greater than the benefit he
would have been entitled to receive immediately before the merger,
consolidation, or transfer (if the Plan had then terminated).  No such merger,
consolidation, or transfer shall be effected until such statements with respect
thereto, if any, required by ERISA to be filed in advance thereof have been
filed.

 

Sec. 12.8               Deferral of Distributions.  Notwithstanding any
provisions of the Plan to the contrary, in the case of a complete discontinuance
of contributions to the Plan, or of a complete or partial termination of the
Plan, the Company or the Trustee may defer any distribution of benefit payments
to Participants and Beneficiaries with respect to which such discontinuance or
termination applies until after the following have occurred:

 

(a)                                  Receipt of a final determination from the
Treasury Department or any court of competent jurisdiction regarding the effect
of such discontinuance or termination on the qualified status of the Plan under
Code §401(a).

 

(b)                                 Appropriate adjustment of Accounts to
reflect taxes, costs, and expenses, if any, incident to such discontinuance or
termination.

 

53

--------------------------------------------------------------------------------


 

ARTICLE XIII

 

TOP-HEAVY PLAN PROVISIONS

 

Sec. 13.1               Key Employee Defined.  “Key Employee” means any employee
or former employee (including any deceased employee) who at any time during the
Plan Year that includes the determination date was an officer of the Company or
an Affiliate having annual compensation greater than $160,000 (as adjusted under
Code §416(i)(1) for Plan Years beginning after December 31, 2009), a
five-percent owner of the Company or an Affiliate, or a one-percent owner of the
Company having annual compensation of more than $150,000.  For this purpose,
annual compensation means compensation within the meaning of Code §415(c)(3). 
The determination of who is a key employee will be made in accordance with Code
§416(i)(1) and the applicable regulations and other guidance of general
applicability issued thereunder.

 

Sec. 13.2               Determination of Top-Heavy Status.  The top-heavy status
of the Plan shall be determined according to the following standards and
definitions:

 

(a)                                  The Plan is a Top-Heavy Plan for a Plan
Year if either of the following applies:

 

(1)                                  If this Plan is not part of a required
aggregation group and the top-heavy ratio for this Plan exceeds 60 percent.

 

(2)                                  If this Plan is part of a required
aggregation group of plans and the top-heavy ratio for the group of plans
exceeds 60 percent.

 

Notwithstanding paragraphs (1) and (2) above, the Plan is not a Top-Heavy Plan
with respect to a Plan Year if it is part of a permissive aggregation group of
plans for which the top-heavy ratio does not exceed 60 percent.

 

(b)                                 The “top-heavy ratio” shall be determined as
follows:

 

(1)                                  If the ratio is being determined only for
this Plan or if the aggregation group includes only defined contribution plans,
the top-heavy ratio is a fraction, the numerator of which is the sum of the
account balances of all Key Employees as of the determination date increased by
the distributions made with respect to Key Employees under the Plan and any plan
aggregated with the Plan under Code §416(g)(2) during the one-year period ending
on the determination date, and the denominator of which is the sum of all
account balances increased by the distributions made with respect to all
Employees under this Plan and any plan aggregated with the Plan under Code
§416(g)(2) during the one-year period ending on the determination date of all
employees; both computed in accordance with Code §416 and the regulations
thereunder. The preceding provisions shall also apply to distributions under a
terminated plan which, had it not been terminated, would have been aggregated
with the Plan under Code §416(g)(2)(A)(i).  Both the numerator and denominator
of the top-heavy ratio shall be adjusted to reflect any contribution not
actually made as of the determination date but which is required to be taken
into account on that date under Code §416 and the

 

54

--------------------------------------------------------------------------------


 

regulations thereunder.  In the case of a distribution made for a reason other
than severance from employment, death or disability, the one-year period
referred to above shall be applied by substituting “five-year period” for
“one-year period”.

 

(2)                                  If the ratio is being determined for an
aggregation group which includes one or more defined benefit plans, the
top-heavy ratio is a fraction, the numerator of which is the sum of the account
balances of all Key Employees under the defined contribution plan or plans,
determined in accordance with paragraph (1), and the present value of accrued
benefits under the defined benefit plan or plans for all Key Employees as of the
determination date, and the denominator of which is the sum of the account
balances under the defined contribution plan or plans for all employees,
determined in accordance with paragraph (1), and the present value of accrued
benefits under the defined benefit plan or plans for all employees as of the
determination date, all determined in accordance with Code §416 and the
regulations thereunder.  The accrued benefits under a defined benefit plan in
both the numerator and denominator of the top-heavy ratio shall be adjusted for
any distribution of an accrued benefit made in the one-year period ending on the
determination date, subject to the special aggregation rule for terminated plans
in (1).

 

(3)                                  For purposes of paragraphs (1) and (2), the
value of account balances and the present value of accrued benefits will be
determined as of the most recent valuation date that falls within the 12-month
period ending on the determination date, except as provided in Code §416 and
regulations thereunder for the first and second plan years of a defined benefit
plan. The account balances and accrued benefits of an employee who is not a Key
Employee but who was a Key Employee in a prior year will be disregarded.  The
calculation of the top-heavy ratio and the extent to which distributions,
rollovers, and transfers are taken into account will be made in accordance with
Code §416 and the regulations thereunder.  When aggregating plans, the value of
account balances and accrued benefits will be calculated with reference to the
determination dates that fall within the same calendar year.

 

(c)                                  “Required aggregation group” means (i) each
qualified plan of the employer in which at least one Key Employee participates,
and (ii) any other qualified plan of the employer that enables a plan described
in (i) to meet the requirements of Code §401(a)(4) or 410.

 

(d)                                 “Permissive aggregation group” means the
required aggregation group of plans plus any other plan or plans of the employer
which, when consolidated as a group with the required aggregation group, would
continue to satisfy the requirements of Code §401(a)(4) and 410.

 

(e)                                  “Determination date” for any Plan Year
means December 31 of the preceding Plan Year.

 

55

--------------------------------------------------------------------------------


 

(f)                                    The “valuation date” is the last day of
each Plan Year and is the date as of which account balances or accrued benefits
are valued for purposes of calculating the top-heavy ratio.

 

(g)                                 For purposes of establishing the “present
value” of benefits under a defined benefit plan to compute the top-heavy ratio,
any benefit shall be discounted only for mortality and interest based on the
interest rate and mortality table specified in the defined benefit plan for this
purpose.

 

(h)                                 If an individual has not performed any
services for the employer at any time during the one-year period ending on the
determination date with respect to a Plan Year, any account balance or accrued
benefit for such individual shall not be taken into account for such Plan Year.

 

Sec. 13.3               Minimum Contribution Requirement.  For any Plan Year
with respect to which the Plan is a Top-Heavy Plan, the employer contributions
(including Matching Contributions) allocated to each Qualified Employee who is
not a Key Employee and whose Termination of Employment has not occurred prior to
the end of such Plan Year shall not be less than the minimum amount determined
in accordance with the following:

 

(a)                                  The minimum amount shall be the amount
equal to that percentage of the Participant’s Testing Wages for the Plan Year
which is the smaller of (i) 3 percent, or (ii) the percentage which is the
largest percentage of Testing Wages allocated to any Key Employee from employer
contributions (including Matching Contributions) and Forfeitures for such Plan
Year.

 

(b)                                 For purposes of this section, any employer
contribution attributable to a salary reduction or similar arrangement shall be
taken into account with respect to Key Employees but not with respect to other
employees.

 

(c)                                  This section shall not apply to any
Participant who is covered under any other plan of the employer under which the
minimum contribution or minimum benefit requirement applicable to Top-Heavy
Plans will be satisfied.

 

Sec. 13.4               Definition of Employer.  For purposes of this
Article XIII, the term “employer” means all Participating Employers and any
trade or business entity under Common Control with a Participating Employer.

 

Sec. 13.5               Collective Bargaining Unit Exception.  Sections 13.3 and
13.4 shall not apply with respect to any employee included in a unit of
employees covered by an agreement which the Secretary of Labor finds to be a
collective bargaining agreement between employee representatives and one or more
employers if there is evidence that retirement benefits were the subject of good
faith bargaining between such employee representative and such employer or
employers.

 

56

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Participating Employers as of January 1, 2010

 

1.

 

Bemis Clysar, Inc.

2.

 

Bemis Company, Inc. a Missouri corporation

3.

 

Curwood, Inc., a Delaware corporation

4.

 

Electronic Printing Products, Inc., an Ohio corporation

5.

 

MACtac Engineered Products, Inc., an Ohio corporation

6.

 

Milprint, Inc., a Wisconsin corporation

7.

 

Morgan Adhesives Company, an Ohio corporation

8.

 

Perfecseal, Inc., a Delaware corporation

 

57

--------------------------------------------------------------------------------


 

APPENDIX A

 

PROVISIONS APPLICABLE TO EMPLOYEES

AT MILPRINT, INC

 

Prior to December 31, 1992, Milprint, Inc. (“Milprint”) maintained the
Milprint, Inc. Profit Sharing and Savings Plan (the “Milprint Plan”) as a
separate plan for the benefit of its eligible employees.  Effective as of
December 31, 1992, the Milprint Plan was merged with and into the Bemis
Investment Incentive Plan (the “Plan”).    For vesting purposes under this Plan,
each Participant who was a Milprint employee before January 1, 1992 is fully
vested in all of his or her Accounts under the Plan without regard to length of
service.  Any Participant who did not have service as a Milprint employee prior
to January 1, 1992 is subject to the normal vesting requirements under
Article VIII of the Plan.

 

58

--------------------------------------------------------------------------------


 

APPENDIX B

 

PROVISIONS APPLICABLE TO EMPLOYEES

OF BANNER PACKAGING, INC

(NOW KNOWN AS MILPRINT OSHKOSH NORTH)

 

Prior to June 30, 1997, Banner Packaging, Inc. (“Banner”) maintained the Banner
Packaging, Inc. Profit Sharing Plan (the “Banner Plan”) as a separate plan for
the benefit of its eligible employees.  Effective as of July 1, 1997, the Banner
Plan was merged with and into the Plan. The following provisions apply to
employees of Banner.  Certain provisions apply only to persons who were Banner
employees before July 1, 1997, and relate to benefits and other rights arising
out of the Banner Plan. Banner Packaging, Inc. is now known as Milprint Oshkosh
North.

 

(a)                                  Vesting.  For vesting purposes under this
Plan, each Participant at Banner who was hired before July 1, 1997, will have
their vested percentage under Sec. 8.2(a) determined in accordance with the
following:

 

Years of Vesting

 

Vested

 

Service

 

Percentage

 

 

 

 

 

Less than 3

 

0

%

3 or more

 

100

%

 

For this purpose, a Participant receives one Year of Vesting Service for each
Plan Year in which he or she completes 1,000 or more Hours of Service.  If a
Participant’s Termination of Employment occurs after attainment of age 60, his
or her vested percentage is 100% regardless of length of service.

 

(b)                                 Recognition of Service Prior to Acquisition
Date.  For Participants who were employees of Banner  on October 5, 1995, Years
of Vesting Service includes service with any predecessor of said corporation to
the extent recognized by the Banner Plan.

 

59

--------------------------------------------------------------------------------


 

APPENDIX C

 

PROVISIONS APPLICABLE TO EMPLOYEES

OF PERFECSEAL, INC

 

Perfecseal, Inc., a wholly owned subsidiary of the Company, acquired certain
operations from Paper Manufacturers Company on April 29, 1996.  The following
provisions are applicable to employees of Perfecseal, Inc.

 

(a)                                  Vesting. Each individual who became an
employee of Perfecseal, Inc. on the acquisition date, April 29, 1996 or an
individual who had his accounts transferred from the Prior Plan to this Plan,
will be 100% vested in all his Accounts.  Individuals hired after April 29, 1996
are subject to the vesting schedule found at Sec. 8.2(a).

 

(b)                                 Distributions.  In addition to the
provisions of the Plan governing the timing of distributions, Salaried Employees
who had an account balance in the Prior Plan that was transferred to this Plan
may receive an in-service distribution of all or any portion of their Accounts
under the Plan upon attaining age 59 ½.

 

60

--------------------------------------------------------------------------------


 

APPENDIX D

 

PROVISIONS APPLICABLE TO EMPLOYEES

AT ENTERPRISE SOFTWARE, INC.

 

Enterprise Software, Inc. became a Participating Employer June 1, 1996. 
Aggregate Continuous Service begins with service as of an individual’s most
recent hire date with Enterprise Software, Inc., provided that such date may in
no case be earlier than May 22, 1996.

 

61

--------------------------------------------------------------------------------


 

APPENDIX E

 

PROVISIONS APPLICABLE TO EMPLOYEES

OF BEMIS PACKAGING MACHINERY, HAYSSEN, AND ACCRAPLY

 

The following provisions are applicable to employees of Bemis Packaging
Machinery (a division of Bemis Company, Inc.), Accraply, Inc. and Hayssen
Manufacturing Company who have Terminations of Employment as a result of sale of
these operations to Barry-Wehmiller Group, Inc. on or about May 4, 1997:

 

1.                                       Notwithstanding any provision of the
Plan to the contrary, their Vested Percentage is 100%, regardless of their
length of service.

 

2.                                       Any such employee who has a loan
outstanding on May 4, 1997 may elect to have the note rolled over to a successor
plan.

 

62

--------------------------------------------------------------------------------


 

APPENDIX F

 

PROVISIONS APPLICABLE TO EMPLOYEES

OF DURALAM, INC

(NOW KNOWN AS CURWOOD APPLETON)

 

The following provisions are applicable to employees of Duralam, Inc. (“Duralam
Employees”) the stock of which was acquired by the Company on or about
September 8, 2001.  Duralam, Inc. is now known as Curwood Appleton.

 

1.                                       Participating Employer.  Duralam, Inc.
shall become a Participating Employer effective as of September 10, 2001(the
start of the first full payroll period after the closing date).

 

2.                                       Eligibility for Matching Contributions.
Certain Duralam Employees are eligible to receive Matching Contributions on
401(k) salary deferrals earned from September 10, 2001 through December 16, 2001
and made to the Duralam, Inc. Profit Sharing and 401(k) Retirement Savings Plan
(“Duralam 401(k) Plan”) at a rate of 100% of the individual’s salary deferrals,
to the extent they do not exceed 3% of the individual’s Certified Earnings
earned during said period. These Matching Contributions will be made to the
Bemis Stock Fund after year-end.  Sec. 5.4 shall apply in connection with
401(k) salary deferrals earned after December 16, 2001.  Only those Duralam
Employees who are employed by the Company on December 31, 2001 and who completed
at least 1000 Hours of Service for the Plan Year are entitled to receive
Matching Contributions.

 

3.                                       Eligibility and Vesting Service.  The
service of Duralam Employees prior to September 8, 2001 is recognized for
purposes of eligibility and vesting service from the individual’s most recent
date of hire, but only if he or she was employed by Duralam, Inc. on
September 8, 2001.

 

4.                                       Plan Merger.  The Duralam 401(k) Plan
will be merged into this Plan as of December 31, 2001.

 

5.                                       Vesting.  All assets merged into this
Plan from the Duralam 401(k) Plan will be fully vested on the merger date. 
Matching Contributions referred to in paragraph b as well as subsequent Matching
Contributions are subject to the vesting schedule in Sec. 8.2(a).

 

6.                                       Before Tax Deposits.  Duralam Employees
are eligible to make Before Tax Deposits in respect to Certified Earnings earned
on and after December 17, 2001.

 

7.                                       After Tax Deposits.  Duralam Employees
are eligible to make After Tax Deposits in respect to Certified Earnings earned
on and after December 17, 2001.

 

8.                                       Distribution of Benefits. Distributions
to Duralam Employees may be made in either of the forms provided under Sec.
9.1(a)(1).

 

63

--------------------------------------------------------------------------------


 

APPENDIX G

 

PROVISIONS APPLICABLE TO EMPLOYEES OF

BEMIS CLYSAR, INC.

 

The following provisions are applicable to employees of Bemis Clysar, Inc.
(“Clysar Employees”) the assets of which were acquired by the Company on or
about July 30, 2002.

 

(a)                                  Participating Employer.  Bemis Clysar, Inc.
shall become a Participating Employer effective as of August 1, 2002.

 

(b)                                 Eligibility and Vesting Service.  The
service of Clysar Employees prior to July 30, 2002 is recognized for purposes of
eligibility and vesting from the individual’s most recent date of hire, but only
if he or she was employed by Clysar, Inc. on July 30, 2002.

 

(c)                                  Plan Participation.  Clysar Employees who
satisfy the eligibility requirements of Sec. 4.1 on August 1, 2002 are eligible
for all aspects of the Plan as of said date, including electing to make Before
Tax Deposits and After Tax Deposits and being eligible for Matching
Contributions.

 

(d)                                 Special Contributions.  The Company shall
make special contributions to Clysar Employees subject to the terms below:

 

1.                                       Each non-exempt Qualified Employee
shall receive $3,000.

 

2.                                       Each exempt Qualified Employee shall
receive 20% of 2002 annual base pay, as established by the Company.  Said
contribution will be allocated in two parts, half made on or about September 30,
2002 and the remainder on or about December 31, 2002.

 

3.                                       The term “non-exempt” employee means
those whom the Company classifies as generally subject to the wage and hour
requirements of the Fair Labor Standards Act and “exempt” employee means those
whom the Company classifies as generally exempt from said Act’s requirements.

 

4.                                       The contribution shall be
nonforfeitable, without regard to the eligible Participant’s otherwise
applicable vested percentage.

 

5.                                       Such contribution may not exceed the
amount permitted by Code §415.

 

(e)                                  Loans.  Notwithstanding Sec. 9.4(c), a
Clysar Employee may transfer all outstanding loans from the DuPont Savings
Investment Plan under such terms and conditions as may be established by the
Company on a uniform and non-discriminatory basis, including the deadline within
which to elect to transfer the loan.  Clysar Employees who transfer two or more
loans to this Plan may not take another loan until only one or fewer loans
remain outstanding.

 

64

--------------------------------------------------------------------------------


 

(f)                                    Rollover Deposits.  Clysar Employees
shall be given the limited, one-time opportunity to make Rollover Deposits of
their total account balance in the Dupont Plan, including after-tax amounts,
under the terms and conditions established by the Company on a uniform and
non-discriminatory basis.  After the expiration of the time period given to make
this election, Clysar Employees are subject to the provisions of Sec. 5.3,
including the inability to roll over after-tax amounts.

 

65

--------------------------------------------------------------------------------


 

APPENDIX H

 

PROVISIONS APPLICABLE TO EMPLOYEES

AT MURPHYSBORO, PRATTVILLE, AND UNION CITY

 

This Appendix is applicable to employees at Murphysboro, Illinois; Prattville,
Alabama; and Union City, California who have Terminations of Employment on or
after September 1, 2003 due to closing of said locations.  Notwithstanding any
provisions of the Plan to the contrary, their Vested Percentage is 100%,
regardless of their length of service.

 

66

--------------------------------------------------------------------------------


 

APPENDIX I

 

PROVISIONS APPLICABLE TO EMPLOYEES

AT NELLIS

 

This Appendix is applicable to employees at Nellis, Nevada who have Terminations
of Employment on or after March 1, 2004 due to closing of said location. 
Notwithstanding any provisions of the Plan to the contrary, their Vested
Percentage is 100%, regardless of their length of service.

 

67

--------------------------------------------------------------------------------


 

APPENDIX J

 

PROVISIONS APPLICABLE TO EMPLOYEES

AT FACILITIES CLOSED IN 2006

 

This Appendix is applicable to employees who had Terminations of Employment in
connection with closing of the following facilities:

 

Milprint — Denmark, Wisconsin — closed April 12, 2006

 

Peoria, Illinois — closed June 30, 2006

 

MACtac Engineered Products (MEP) — Hopkins, Minnesota — closed August 20, 2006

 

Notwithstanding any provision of the Plan to the contrary, such an employee’s
Vested Percentage is 100%, regardless of his or her length of service.

 

68

--------------------------------------------------------------------------------


 

APPENDIX K

 

PROVISIONS APPLICABLE TO EMPLOYEES OF

ALCAN PACKAGING FOOD AMERICAS

 

The following provisions apply to individuals who become employees of the
Participating Employers on or about March 1, 2010 in connection with the
acquisition of Alcan Packaging Food Americas:

 

(a)                                  Eligibility.  Each employee who meets all
of the following requirements is eligible to participate in the Plan as of
March 1, 2010:

 

(1)                                  The employee was an employee of Alcan
Packaging Food Americas immediately prior to the acquisition by the Company, and

 

(2)                                  The employee became a Qualified Employee on
or about March 1, 2010.

 

(b)                                 Vesting.  For each employee who becomes a
Participant as provided in (a), Aggregate Continuous Service includes service
from the individual’s most recent date of hire by Alcan Packaging Food Americas
until March 1, 2010.

 

(c)                                  BIPSP rules.  For individuals who become
Participants pursuant to (a), the following provisions apply to allocations
under Sec. 5.7 for the 2010 Plan Year:

 

(1)                                  Hours of Service are based solely on hours
after February 28, 2010.

 

(2)                                  Adjusted Certified Earnings are based
solely on amounts earned after February 28, 2010.

 

(3)                                  The other requirements of Sec. 5.7 apply to
such allocations.

 

(d)                                 Special rules applicable to employees with
transition service agreements.  Certain employees of Alcan Packaging Food
Americas will remain on the Alcan payroll until after March 1, 2010 and then
will transition to the Bemis payroll. The following rules will apply to such
individuals:

 

(1)                                  Such an individual will become a
Participant on the date he or she transitions to employment as a Qualified
Employee of the Company or another Participating Employer (the “Transition
Date”).

 

(2)                                  Such an individual’s service from his or
her most recent date of hire by Alcan Packaging Food Americas through his or her
Transition Date will be included in his or her Aggregate Continuous Service.

 

(3)                                  The 1000 Hours of Service required under
Sec. 5.7 is waived for 2010.

 

(4)                                  Any allocation under Sec. 5.7 will be based
solely on Adjusted Certified

 

69

--------------------------------------------------------------------------------


 

Earnings after the Transition Date.

 

(e)                                  Loans.  Notwithstanding any provision of
Sec. 9.6 to the contrary, an Alcan Employee may directly roll over as a Rollover
Deposit to this Plan all outstanding loans from the Alcan 401(k) Plan under such
terms and conditions as may be established by the Company on a uniform and
non-discriminatory basis, including the deadline within which to elect to
directly roll over loans as communicated in writing to Alcan Employees within a
reasonable time in advance of the deadline. Alcan Employees who directly roll
over two or more loans to this Plan may not take another loan until only one or
fewer loans remain outstanding.  It is acknowledged that residential Participant
loans with payment periods longer than five years were directly rolled over to
the Plan by certain Alcan Employees.  It is also acknowledged that an Alcan
Employee had four prior Participant loans outstanding each of which was directly
rolled over to this Plan.  Such loans shall continue to be paid in accordance
with the terms of the applicable Participant loan notes, the Company’s loan
rules applicable to Alcan Employees and Code § 72(p).

 

(f)                                    Rollover Deposits.  Alcan Employees shall
be given the limited, one-time opportunity to make Rollover Deposits of their
total account balance in the Alcan 401(k) Plan, including after-tax amounts,
under the terms and conditions established by the Company on a uniform and
non-discriminatory basis.  After the expiration of the time period given to make
this election, Alcan Employees are subject to the provisions of Sec. 5.5,
including the inability to roll over after-tax amounts.

 

(g)                                 Acquired Sites.  Acquired sites to which
this Appendix K is applicable include:  Bemis Label-Akron; Curwood-Batavia;
Curwood-Des Moines; Milprint-Joplin; Curwood-Menasha; Curwood-Minneapolis;
Curwood-Neenah; Milprint-Newark; Alcan-Menasha; Curwood-Boscobel; Alcan-Catoosa
(Tulsa); Milprint-Shelbyville, KY; Curwood-St. Louis Park; Curwood-Russellville;
Milprint-Bellwood; and Bemis Label-Edgewood.

 

70

--------------------------------------------------------------------------------